Case 2:19-cv-11745-AJT-EAS ECF No. 41-2, PageID.3617 Filed 04/16/21 Page 1 of 30
  Case 2:19-cv-11745-AJT-EAS ECF No. 41-2, PageID.3618 Filed 04/16/21 Page 2 of 30
Chapman v. General Motors LLC, --- F.Supp.3d ---- (2021)




                                                                TERRENCE G. BERG, United States District Judge
                  2021 WL 1286612
    Only the Westlaw citation is currently available.            *1 This is a large putative class action: twenty-one Named
           United States District Court, E.D.                   Plaintiffs seek to sue General Motors (“GM”) over its use
             Michigan, Southern Division.                       of the Bosch CP4 fuel pump in GMC and Chevrolet diesel
                                                                trucks from model yearyeah thas 2011-2016. They allege
     Mark D. CHAPMAN, et al., Plaintiffs,                       fraud on GM's part that has subsequently caused them to
                  v.                                            suffer injury. There are 114 counts in the 574-page Second
                                                                Amended Complaint (“SAC”) covering federal law as well
     GENERAL MOTORS LLC, Defendant.                             as state fraudulent concealment, breach of contract, consumer
                                                                protection, warranty, and unjust enrichment claims under the
                 2:19-CV-12333-TGB-DRG
                                                                laws of 49 states. ECF No. 40. For the reasons that follow,
                            |
                                                                Defendant's Motion to Dismiss (ECF No. 48) is GRANTED
                   Signed March 31, 2021
                                                                IN PART and DENIED IN PART. A summary of the counts
Attorneys and Law Firms                                         that survive and those that do not is included in the Table
                                                                of Claims that follows the Order. Additionally, Defendant's
Bonnie J. Rickert, Lauren A. Akers, Robert Hilliard, Hilliard   motion to strike Plaintiffs’ class allegations is DENIED.
Martinez Gonzales, LLP, Corpus Christi, TX, Dennis A.
Lienhardt, Sharon S. Almonrode, William Kalas, E. Powell
Miller, Emily E. Hughes, The Miller Law Firm, P.C.,
                                                                Contents
Rochester, MI, Jerrod C. Patterson, Hagens Berman Sobol
Shapiro, Steve W. Berman, Hagens Berman Sobol Shapiro           Contents...––––
LLP, Seattle, WA, for Plaintiffs Mark D. Chapman, Leroy
Gwinn, Jr., William McDuffie, Clay Kincheloe, Bryan Joyce,      I. BACKGROUND...––––
Tim Taylor.                                                     A. Alleged defects of the CP4 pump when combined with
                                                                U.S. diesel fuel...––––
Bonnie J. Rickert, Robert Hilliard, Hilliard Martinez
Gonzales, LLP, Corpus Christi, TX, E. Powell Miller, The        B. Structure of claims in the SAC and Motion to
Miller Law Firm, Rochester, MI, Steve W. Berman, Hagens         Dismiss...––––
Berman Sobol Shapiro LLP, Seattle, WA, for Plaintiffs
John Cappiello, Nathan Howton, Michael Jon McCormick,           C. Outstanding motions...––––
Richard Egleberry, Trisha Alliss, Arnold Recchia, Holly
Reasor.
                                                                II. STANDARD OF REVIEW...––––
Paul J. Schwiep, Pro Hac Vice, Coffey Burlington, P.L.,
Miami, FL, Adam Michael Wenner, Jeffrey K. Lamb,                III. ANALYSIS...––––
Honigman LLP, Detroit, MI, April N. Ross, Kathleen T. Sooy,     A. Standing...––––
Rachel Paige Raphael, Corwell & Moring LLP, Washington,
                                                                  1. Standing for nationwide claims or state claims where
DC, Honor Rose Costello, Crowell and Moring LLP, New
                                                                  there is no named plaintiff from that state...––––
York, NY, for Defendant.
                                                                  2. Standing for injunctive relief...––––

ORDER GRANTING IN PART AND DENYING IN                             3. Lack of a cognizable injury...––––
PART MOTION TO DISMISS (ECF NO. 48);
                                                                B. Deficiencies in IWM claims...––––

AND RESOLVING OTHER MOTIONS (ECF NOS. 52,                         1.    Sufficiency      of        allegations     regarding
62, 68, 69, 72, 74, 75, and 78)                                   merchantability...––––




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                        1
  Case 2:19-cv-11745-AJT-EAS ECF No. 41-2, PageID.3619 Filed 04/16/21 Page 3 of 30
Chapman v. General Motors LLC, --- F.Supp.3d ---- (2021)




  2. Certain claims where state law requires a showing of           8. North Carolina and Pennsylvania bar consumer
  privity...––––                                                    protection claims solely for economic losses...––––

  3. Certain claims not within the terms of the IWM as limited      9. Louisiana Products Liability Act precludes consumer
  by state law...––––                                               protection claim...––––

  4. Certain claims barred because Plaintiffs did not provide       10. Claims under the California Unfair Competition Law
  pre-suit notice...––––                                            (“UCL”) barred by adequate legal remedies...––––

  5. Certain claims time-barred...––––                              11. Louisiana, North Dakota, and Oklahoma do not allow
                                                                    claims for injunctive relief...––––
C. Magnuson-Moss Warranty Act...––––
                                                                    12. Sufficient allegations to show injury...––––
D. Breach of Contract...––––
                                                                    13. Alabama and Pennsylvania Named Plaintiffs cannot
                                                                    meet the requirements of state statutes...––––
E. Deficiencies in fraudulent concealment claims...––––
                                                                    14. Arkansas statute does not allow claims for “diminution
  1. Failure to meet Rule 9(b)’s particularity requirements for
                                                                    of value”...––––
  fraud allegations...––––
                                                                    15. Claims in certain states are time-barred...––––
  2. Failure to allege knowledge at the time of sale...––––

  3. Failure to allege a duty to disclose...––––                  G. Unjust enrichment...––––

  4. Economic loss doctrine...––––                                H. Class allegations...––––

  5. Certain state product liability statutes preclude              1. Statutory requirements for a class action under the
  fraudulent concealment claims...––––                              MMWA...––––

  6. Failure to plead injury...––––                                 2. Requirements of Fed. R. Civ. P. 23...––––

F. Consumer protection...––––                                     I. Outstanding motions...––––

  1. Alaska claim is a placeholder...––––                           1. Motions related to supplemental briefing (ECF Nos. 68,
                                                                    69, 72, 74, 75)...––––
  2. Insufficient pleading of deceptive conduct, reliance, and
  causation...––––                                                  2. Motions related to Plaintiff Gary Goodwin (ECF Nos.
                                                                    52, 62)...––––
  3. GM's knowledge of the defect at the time of sale...––––
                                                                    3. Defendant's Motion to Dismiss Brandon Tirozzi for
  4. Certain state statutes do not allow class actions to be        Failure to Prosecute (ECF No. 78)...––––
  brought with state consumer protection claims...––––

  5. Colorado's bar        on   class    claims    for   money    CONCLUSION...––––
  damages...––––

  6. Michigan's consumer protection statute exempts               I. BACKGROUND
  automobile sales...––––
                                                                     A. Alleged defects of the CP4 pump when combined
  7. Class action notice requirement in Ohio's consumer              with U.S. diesel fuel
  protection statute...––––                                        *2 Plaintiffs all bought diesel fuel GMC and Chevrolet
                                                                  trucks from GM for the model years 2011-2016, with 6.6L
                                                                  Duramax engines and a Bosch CP4 model high-pressure



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                         2
  Case 2:19-cv-11745-AJT-EAS ECF No. 41-2, PageID.3620 Filed 04/16/21 Page 4 of 30
Chapman v. General Motors LLC, --- F.Supp.3d ---- (2021)


fuel injection pump. ¶ 1, ECF No. 40, PageID.3393. They               the repair expense related to the CP4 pump because the truck
allege injury at the point of sale: they paid a premium of            was out of warranty. Id. at ¶ 73, PageID.3442. He inspected
$5,000-8,000 for these trucks because they run on diesel and          the engine and injection pump himself and found a significant
were advertised to have a longer life, greater fuel efficiency,       quantity of metal shavings, a photograph of which appears in
and other features above and beyond other vehicles. Id. at ¶          the SAC:
7, PageID.3393.

The CP4 pump is the lynchpin of the trucks’ fuel supply
system. As alleged by Plaintiffs, design flaws in the CP4
pump cause dangerous rubbing and friction between metal
parts of the pump when it runs. The result is a buildup of
metal shavings in the fuel system that begins to accumulate
as early as the first time the engine is started. Contamination
from the metal debris can lead to catastrophic engine failure.
Id. at ¶¶ 123-35, PageID.3478-85. This wear and tear in the
fuel system, and the subsequent potential for malfunction, is
exacerbated by a factor unique to the United States: our diesel
fuel is “drier,” or less lubricious, than the diesel fuel available
in other countries due to our different regulatory standards.1
The CP4 pump itself uses the diesel fuel for lubrication. Due          *3 Sixteen of the named Plaintiffs report experiencing a
to its poor design that inherently requires more lubrication          similar catastrophic failure stall out while driving, requiring
than other fuel pumps, Plaintiffs allege that our “dry” diesel is     their truck to be towed and resulting in an eventual repair cost
uniquely unsuited to keep a CP4 pump functioning properly.            sometimes reaching $10,000 or more. And even if the vehicle
Id. at ¶¶ 148-52, PageID.3491-93.                                     does not fail, wear and tear on the pump (which Plaintiffs
                                                                      allege will always occur to some degree due to its design and
It is this combination of the alleged subpar pump design              the use of “dry” diesel fuel) will damage the fuel injectors and
and lack of lubricity from U.S. diesel fuel that leads to             other parts of the engine. Id. at ¶ 141, PageID.3487.
wear and tear which can cause the small metal shavings
to build up within the pump or within the engine block                Plaintiffs allege GM was aware of these issues with the CP4
and fuel system generally. Too much buildup of metal in               fuel pump even before it began to sell trucks with the pump
the fuel injectors can lead to “catastrophic failure” where           incorporated. Despite that, it marketed the vehicles as having
the truck will immediately stop running, requiring a tow              increased durability and fuel efficiency, in part due to their
and often replacement of not just the fuel injectors, but             use of diesel. Id. at ¶¶ 8, 185. Plaintiffs also allege that
the entire fuel supply system in the vehicle. Id. at ¶¶               GM did not take steps to remedy the problem, and instead
137-40, PageID.3486-87. Because the fuel injection system             actively concealed the defect for as long as possible. Id. at ¶¶
and engine component parts are contaminated with metal                9, 186-88. GM stopped using the CP4 pump after the 2016
shards, during a catastrophic failure event the vehicle often         model year of the class vehicles, switching to another model
shuts off while in motion and cannot be restarted. Id. at ¶ 4,        of pump that had been in use since 2004. Id. at ¶ 218.
PageID.3392.

                                                                        B. Structure of claims in the SAC and Motion to Dismiss
By way of example, Plaintiff Nathan Howton purchased a
                                                                      Plaintiffs allege the following broad categories of claims
used 2015 Chevrolet Sierra 2500 HD in September 2015
from an authorized GM dealership. In February 2019, he was            under federal law and the laws of 49 states2 and the District
traveling with his family and stopped to refuel. Two miles into       of Columbia:
their resumed journey, “the engine backfired, creating a plume
                                                                        • Magnuson-Moss Warranty Act (MMWA), 15 U.S.C. §
of smoke.” The truck lost power and Plaintiff had to “coast
                                                                          2301
the truck onto the driveway of an unoccupied home.” The
family spent the night in their trailer. Upon finally getting to        • Fraudulent concealment
a GM dealership, Howton was told that GM would not cover



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                3
  Case 2:19-cv-11745-AJT-EAS ECF No. 41-2, PageID.3621 Filed 04/16/21 Page 5 of 30
Chapman v. General Motors LLC, --- F.Supp.3d ---- (2021)




  • Breach of contract                                               C. Outstanding motions
                                                                  The Court held oral argument on January 29, 2021, primarily
  • Implied warranty of merchantability (“IWM”) (state-           to resolve the Motion to Dismiss (ECF No. 48). At the
    specific statutes)                                            conclusion of the hearing, the Court asked both sides for
                                                                  supplemental briefing on several specific issues. GM filed a
  • Consumer protection (state-specific statutes)
                                                                  supplemental brief (ECF No. 67), and Plaintiffs subsequently
  • Unjust enrichment (“UE”) (state-specific statutes)            moved to file their supplemental brief under seal (motions at
                                                                  ECF Nos. 68, 69, with an additional chart regarding state-
There are 114 counts: one for the MMWA, one for fraudulent        specific caselaw at ECF Nos. 70, 71), indicating that they
concealment on behalf of all of the sub-classes, one for breach   felt compelled to ask for a seal by an earlier protective order
of contract on behalf of all of the sub-classes, and the rest     (ECF No. 44) in this case. GM next filed a Motion to Strike
by state (naming the applicable consumer protection, IWM,         the supplemental brief (ECF No. 72), arguing that Plaintiffs
and UE statutes for each state). Every state has at least         improperly included information outside the scope of the
one consumer protection claim and California, Georgia, New        Court's request. Plaintiffs’ Response to the motion to strike
York, and South Carolina have two each for a total of 54          (ECF Nos. 74, 75) also begins with a motion to seal.
counts; 42 states have IWM claims and California has two for
a total of 43 counts; 14 states have UE claims.                    *4 Also outstanding on the docket are Plaintiffs’ Motion
                                                                  to Withdraw as counsel for Gary Goodwin (ECF No. 52),
GM seeks to dismiss the SAC in full, and challenges               Defendant's Motion to Compel also as related to Gary
Plaintiffs’ claims under theories relating to:                    Goodwin (ECF No. 62), and Defendant's Motion to Dismiss
                                                                  Brandon Tirozzi for Failure to Prosecute (ECF No. 78).
  A. Standing
                                                                  The Court has thoroughly considered all these outstanding
  B. Deficiencies in the IWM claims                               matters and will address the other pending motions in this
                                                                  Order as well.
  C. Magnuson-Moss Warranty Act

  D. Breach of contract
                                                                  II. STANDARD OF REVIEW
  E. Deficiencies in fraudulent concealment claims
                                                                  Rule 12(b)(6) of the Federal Rules of Civil Procedure
  F. Consumer protection
                                                                  permits dismissal of a lawsuit or claim where the defendant
  G. Unjust enrichment                                            establishes plaintiff's “failure to state a claim upon which
                                                                  relief can be granted.” Jones v. City of Cincinnati, 521 F.3d
  H. Class allegations                                            555, 562 (6th Cir. 2008). Consideration of a Rule 12(b)
                                                                  (6) motion is confined to the pleadings. Id. In evaluating
Within each of these broad categories, GM makes numerous          the motion, courts “must construe the complaint in the
arguments as to why claims should be dismissed. See Ex. 1         light most favorable to the plaintiff, accept all well-pled
—Chart Summarizing Grounds for Dismissal, ECF No. 48-2.           factual allegations as true and determine whether the plaintiff
Some challenges can be resolved the same way for all claims,      undoubtedly can prove no set of facts consistent with their
while others have state-specific considerations and outcomes.     allegations that would entitle them to relief.” League of
Additionally, some claims could theoretically be dismissed        United Latin Am. Citizens v. Bredesen, 500 F.3d 523, 527 (6th
under more than one theory. To promote clarity, the Court will    Cir. 2007) (citing Kottmyer v. Maas, 436 F.3d 684, 688 (6th
independently address all state-specific theories that GM has     Cir. 2006)).
put forward, even if the resulting analysis shows that certain
claims could be dismissed for more than one reason. The           Though this standard is liberal, it requires a plaintiff to
attached Table of Claims lists all the reasons any given count    provide “more than labels and conclusions, and a formulaic
is being dismissed, if there are more than one.                   recitation of the elements of a cause of action” in support
                                                                  of her grounds for entitlement to relief. Albrecht v. Treon,



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           4
  Case 2:19-cv-11745-AJT-EAS ECF No. 41-2, PageID.3622 Filed 04/16/21 Page 6 of 30
Chapman v. General Motors LLC, --- F.Supp.3d ---- (2021)


617 F.3d 890, 893 (6th Cir. 2010) (quoting Bell Atl. Corp. v.       certification inquiry. Ortiz v. Fibreboard Corp., 527 U.S.
Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, 167 L.Ed.2d 929         815, 831, 119 S.Ct. 2295, 144 L.Ed.2d 715 (1999); Amchem
(2007)). Under Ashcroft v. Iqbal, the plaintiff must also plead     Products, Inc. v. Windsor, 521 U.S. 591, 117 S.Ct. 2231,
“factual content that allows the court to draw the reasonable       138 L.Ed.2d 689 (1997); see generally Linda S. Mullenix,
inference that the defendant is liable for the misconduct           Standing and Other Dispositive Motions After Amchem and
alleged.” 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868        Ortiz: The Problem of “Logically Antecedent” Inquiries,
(2009) (citation omitted). A plaintiff falls short if she pleads    2004 Mich. St. L. Rev. 703, 729 (2004).
facts “merely consistent with a defendant's liability” or if the
alleged facts do not “permit the court to infer more than the        *5 Courts in our district have considered this question in
mere possibility of misconduct.” Albrecht, 617 F.3d at 893          the context of large-scale class actions pertaining to auto
(quoting Iqbal, 556 U.S. at 678-79, 129 S.Ct. 1937).                defects. Cases that required a named plaintiff to have standing
                                                                    for every claim include Wozniak v. Ford Motor Co., No.
                                                                    2:17-CV-12794, 2019 WL 108845, at *1 (E.D. Mich. Jan.
                                                                    4, 2019), McKee v. Gen. Motors LLC, 376 F. Supp. 3d 751,
III. ANALYSIS
                                                                    755 (E.D. Mich. 2019) (relying on Wozniak and Smith [cited
   A. Standing                                                      below]), and Matanky v. Gen. Motors LLC, 370 F. Supp. 3d
Defendant brings three challenges related to standing. None         772, 784 (E.D. Mich. 2019) (same). The reasoning in these
are meritorious, so the Motion to Dismiss based on any              cases derives from Smith v. Lawyers Title Ins. Corp, where
reasons pertaining to standing is denied.                           Judge Murphy concluded that Amchem and Ortiz “should
                                                                    be construed in a manner that permits consideration of the
                                                                    standing issue now, prior to class certification,” and found
                                                                    that a plaintiff who does not allege injury in a state lacks
1. Standing for nationwide claims or state claims where
                                                                    standing to bring claims arising under the laws of that state.
there is no named plaintiff from that state
                                                                    No. 07-12124, 2009 WL 514210, at *3 (E.D. Mich. Mar. 2,
Article III “[s]tanding requires Plaintiffs to show 1) that         2009). See also Parks v. Dick's Sporting Goods, Inc., No. 05-
they have suffered an injury-in-fact that was 2) caused by          CV-6590 (CJS), 2006 WL 1704477, at *3 (W.D.N.Y. June 15,
Defendants’ conduct and that 3) this Court can likely redress       2006) (a clear explanation of the Smith position).
the injury with a decision for Plaintiffs.” Kanuszewski v.
Michigan Dep't of Health & Human Servs., 927 F.3d 396,              By contrast, this Court found in Bledsoe v. FCA US LLC
405 (6th Cir. 2019). GM alleges that for states that are not        that it is not required at this stage in the litigation for a
represented by a Named Plaintiff, no one can show injury for        complaint to have a named plaintiff from every state where
claims related to that state, and therefore the court does not      claims are alleged: when “Plaintiffs are not seeking relief
have jurisdiction over those claims. Additionally, it alleges       for themselves under the laws of states where they don't
that each Named Plaintiff can only allege injuries in their own     live,” but rather are “advancing ‘claims for relief under the
states, and therefore they have no standing for nationwide          statutes of the jurisdictions in which they reside but seek
claims. ECF No. 48, PageID.4922-23. Plaintiffs say this             similar relief for absent class members’ under the statutes
question should be addressed at the class certification stage.      for consumer protection, fraudulent concealment, and breach
ECF No. 53, PageID.5969-70.                                         of contract of those absent members’ states,” that makes the
                                                                    class certification question logically antecedent to the Article
This challenge brings up a question specific to class actions: if   III standing question. 378 F. Supp. 3d 626, 641-42 (E.D.
Article III standing and class certification are related, in what   Mich. 2019) (quoting In re Auto. Parts Antitrust Litig., No.
order should they be addressed? Can a confirmation of Article       12-MD-02311, 2013 WL 2456612, at *11 (E.D. Mich. June
III standing be deferred to the class certification stage, even     6, 2013)). See also Hoving v. Transnation Title Ins. Co.,
though standing is a central part of a court's jurisdiction? This   545 F. Supp. 2d 662, 667-68 (E.D. Mich. 2008) (finding
question was first raised in a pair of Supreme Court cases,         that when the claim of named plaintiffs “is typical of those
Amchem and Ortiz, which held that when class certification          individuals whose claims arise under the laws of other states,”
issues are “logically antecedent” to Article III concerns, and      the “question whether he has standing to proceed as a class
“themselves pertain to statutory standing,” the Article III         representative will be subsumed in the class certification
standing inquiry can essentially be combined with the class         decision.”).



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              5
  Case 2:19-cv-11745-AJT-EAS ECF No. 41-2, PageID.3623 Filed 04/16/21 Page 7 of 30
Chapman v. General Motors LLC, --- F.Supp.3d ---- (2021)


                                                                  of which were suffered by the named plaintiff, and others
Given these two competing approaches, the Court will              that were theoretically suffered by potential class members
examine the logic behind both. The central tension between        (Griffin v. Dugger, 823 F.2d 1476, 1483 (11th Cir. 1987));
them is their conceptualization of “injury.” Bledsoe and          a named plaintiff lacking standing at all (Stone v. Crispers
Hoving consider “injury” as the general harm accruing from        Restaurants, Inc., No. 606CV1086ORL31KRS, 2006 WL
the conduct of the defendant according to the allegations in      2850103, at *2 (M.D. Fla. Oct. 3, 2006)). None of these
a complaint. Smith considers “injury” to exist only where a       situations is present in the facts of this case. The logic of
named plaintiff can meet the requirements of every cause of       Fallick also indicates that the Sixth Circuit has deliberately
action named in a complaint.                                      decided to embrace a “general harm accruing from conduct”
                                                                  conceptualization of injury.
The logic of Bledsoe and Hoving derives from Fallick,
a Sixth Circuit ERISA case where the defendant sought             Most courts agree that Amchem and Ortiz did not mandate
dismissal on the grounds that the named plaintiff was on a        one approach or the other, but merely indicated a “limited
different insurance plan than some potential class members.       exception” that courts may defer the Article III standing
The defendant said that any claims related to the other           question to the class certification stage in certain scenarios.
insurance plans should be dismissed, but the Court disagreed,     See Mullenix, Standing and Other Motions, at 727. The
distinguishing between (1) a named plaintiff's own Article III    Court finds this to be the appropriate path to follow here and
standing and (2) his relationship to other class members. The     declines to dismiss nationwide or state-specific claims simply
former must exist in order for the case to move forward, but      because there is no named plaintiff representing that state.
the latter has to do with the requirements of Fed. R. Civ. P.
23, not standing. The Court held that named plaintiff Fallick
did not have to be a member of every plan to (1) establish
                                                                  2. Standing for injunctive relief
standing for his own injury under his plan and (2) also serve
as a representative for and maintain the class claims related     “When seeking declaratory and injunctive relief, a plaintiff
to other plans. Fallick v. Nationwide Mut. Ins. Co., 162 F.3d     must show actual present harm or a significant possibility
410, 422 (6th Cir. 1998).                                         of future harm in order to demonstrate the need for pre-
                                                                  enforcement review” in addition to the basic standing
 *6 This is analogous to the situation here. The plaintiff's      requirements of injury, causation, and redressability. National
complaint in Fallick was about “the methodology used to           Rifle Ass'n of Am. v. Magaw, 132 F.3d 272, 279 (6th Cir.
determine benefits,” which he alleged was the root cause          1997).
of the harm and which was common to all potential class
members, no matter the particular ERISA plan they were            Here, GM says Plaintiffs do not allege that they plan to buy
enrolled in. Fallick, 162 F.3d at 423. Here, Plaintiffs’          another class vehicle in the future, and therefore they do
complaint is about the CP4 pump and its effects on truck          not show a risk of future harm. ECF No. 48, PageID.4924.
engines, which is alleged to cause harm and is common to          Plaintiffs say in response that there is an “ongoing harm”
all class members, no matter exactly which truck they bought      because their trucks could experience catastrophic failure at
or what the terms of their state consumer protection laws         any time, and it is on this basis they seek injunctive relief
are. The general wrongdoing GM is accused of applies to the       in the form of replacement or recall from GM. ECF No. 53,
Named Plaintiffs and the absent putative class members alike,     PageID.5971.
making the class certification question logically antecedent to
the Article III standing question.                                The Sixth Circuit has found ongoing harm where it is “not
                                                                  too speculative” that future harm could occur, and where “a
Additionally, looking closely at the cases cited by Smith,        reasonable inference” can be drawn that an as-yet-unrealized
they involve comparatively extreme factual circumstances          harm might come to pass. Kanuszewski, 927 F.3d at 410-11.
that implicate a lack of any Article III standing for the named   Here, for the Named Plaintiffs who have not yet experienced
plaintiffs in question: defendants who did not cause injury       a catastrophic failure, it does not seem speculative that it
to the named plaintiffs, but theoretically caused injury to       could happen to them based on the experiences of other
potential class members (Easter v. Am. W. Fin., 381 F.3d 948,     Named Plaintiffs with these trucks. For the Named Plaintiffs
962 (9th Cir. 2004)); multiple reasons for injury, only some      who have already experienced catastrophic failure, they have



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            6
  Case 2:19-cv-11745-AJT-EAS ECF No. 41-2, PageID.3624 Filed 04/16/21 Page 8 of 30
Chapman v. General Motors LLC, --- F.Supp.3d ---- (2021)


alleged that it might happen again, because even after repair or     Plaintiffs bring IWM claims for state sub-classes under the
replacement of the CP4 pump in their truck, the usage of dry         specific laws of each state.5 Upon examination of these claims
diesel fuel could cause the malfunctions to repeat themselves.       and the laws of those states, the Court concludes that 7 of the
ECF No. 40, ¶ 2 (a “ticking time bomb”), PageID.3391; ¶¶
                                                                     43 IWM claims will be dismissed.6
3-5, 7, 11-12, PageID.3391-93, 3395. At least one Named
Plaintiff has experienced more than one failure with the
same vehicle. Id. at ¶ 51, PageID.3426-27. In view of these
allegations, at this stage, Plaintiffs have sufficiently alleged a   1. Sufficiency of allegations regarding merchantability
possibility of future harm to give them standing for injunctive
                                                                     In this argument GM does not specifically challenge the
relief.3
                                                                     sufficiency of any individual IWM claim, but rather asserts
                                                                     generally that all these counts fail because they do not allege
                                                                     that the vehicles were unmerchantable at the time Plaintiffs
3. Lack of a cognizable injury                                       purchased them. Neither party argues that the standard for
                                                                     merchantability is meaningfully different in different states,
*7 GM identifies four Named Plaintiffs (Gwinn, McDuffie,             and the Court's review of state laws did not identify any
Dearborn, and Lawson4) who never experienced a                       barrier to considering this argument uniformly across the
“catastrophic failure,” or indeed any other issue with their         states.
trucks. GM argues they have not therefore suffered any
injury. ECF No. 48, PageID.4924-26. However, this Court has          To be merchantable means that a good is “fit for the ordinary
recognized “overpayment” as a type of injury in this sort of         purposes for which such goods are used.” UCC § 2-314.
situation:                                                           GM asserts that the “ordinary purpose” of a vehicle is to
                                                                     provide transportation, and therefore to the extent that all
  The prevailing jurisprudence in this district ... thus holds       Named Plaintiffs admit to being able to drive their trucks,
  that a consumer who alleges she would not have purchased           all the allegations of breach of an IWM fail. ECF No. 48,
  a vehicle (or would have paid less for it) had the                 PageID.4926-28. Plaintiffs counter that this is a “crimped”
  manufacturer not misrepresented the vehicle to customers’          definition of ordinary purpose, and that courts have regularly
  detriment or omitted mention of its significant limitations,       recognized that automobiles must provide safe and reliable
  has alleged a plausible injury-in-fact.                            transportation for “ordinary purpose” to have any meaning.
Raymo v. FCA US LLC, 475 F. Supp. 3d 680, 694 (E.D. Mich.            ECF No. 53, PageID.5996. The fact that there is a latent
2020) (collecting cases).                                            potential for engine stalls and catastrophic failure, Plaintiffs
                                                                     say, is what makes the trucks unfit for their ordinary purpose
All four of these Plaintiffs allege that they paid a premium         and therefore unmerchantable.
for these diesel trucks based on representations of durability,
power, reliability, and fuel efficiency, and that they would not      *8 In this district, Judge Roberts recently held that “cars
have bought the vehicles or would have paid less for them but        are not merchantable merely because they are able to provide
for GM's misrepresentations. ECF No. 40, ¶¶ 18-19, 21-22,            transportation. Rather, to be fit for its ordinary purpose, a
97-98, 105-106, 188, PageID.3400-04, 3460-62, 3466-3468,             standard road vehicle must be able to provide safe and reliable
3515-16. The alleged defect, which does not lead to the              transportation and be substantially free of defects.” Matanky,
exact same consequences in every truck, is not as clean-cut          370 F. Supp. 3d at 785 (design defect causing engine to
in this case as some others. Cf. Raymo, 475 F. Supp. 3d              overheat and car to unexpectedly decrease speed); see also
at 687 (every car with alleged washcoat and flash defects            In re FCA US LLC Monostable Elec. Gearshift Litig., 334
exceeded emissions limits). But at this stage, taking Plaintiffs’    F.R.D. 96, 112-14 (E.D. Mich. 2019) (defective gear shift).
allegations as true, every truck with a CP4 pump is per se           The Court finds Plaintiffs’ allegations of unexpected stall-
defective because of the inherent potential for malfunction          out, which could occur at any time due to a fuel pump failure
due to its design. ECF No. 40, PageID.3516. This is sufficient       and could also result in potentially extensive repair costs, to
to allege an overpayment theory of injury for standing.              be sufficient to allege that these trucks were not “safe and
                                                                     reliable.”

  B. Deficiencies in IWM claims



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               7
  Case 2:19-cv-11745-AJT-EAS ECF No. 41-2, PageID.3625 Filed 04/16/21 Page 9 of 30
Chapman v. General Motors LLC, --- F.Supp.3d ---- (2021)


The defects at issue in the cases cited by GM (where courts
found that unmerchantability was not sufficiently alleged) are
factually distinguishable from and less serious than the defect
at issue here. See, e.g., Rosenbaum v. Toyota Motor Sales,
USA, Inc., No. 16-cv-12645, 2016 WL 9775018, at *2 (E.D.
Mich. Oct. 21, 2016) (electric car's range was below what
was advertised and car did not operate in electric-only mode
at certain temperatures); Gomez v. Mercedes-Benz USA LLC,
No. 335661, 2018 WL 987398, at *5 (Mich. Ct. App. Feb. 20,
2018) (no defect alleged); Bussian v. DaimlerChrysler Corp.,
411 F. Supp. 2d 614, 623 (M.D.N.C. 2006) (defective ball
joints, never caused mechanical problems or caused vehicle
to stop working). By contrast, Plaintiff's allegations regarding
engine stalls and catastrophic failure are serious enough to
plausibly allege unmerchantability, and the Court declines to
dismiss any IWM claims on this ground.7



2. Certain claims where state law requires a showing of
privity

GM alleges that the following states have privity
requirements for IWM claims: Alabama, California, Florida,
Illinois, Michigan, Nevada, New York, North Carolina,
Tennessee, Virginia, Washington, and West Virginia. If
Plaintiffs in any of these states purchased their vehicles from
independent dealerships or other third parties, GM argues,
they cannot allege privity—that is, a direct legal connection
between the defendant and the plaintiff through a transaction.
ECF No. 48, PageID.4928. Plaintiffs do not assert that they        [Editor's Note: The preceding image contains the reference
have privity with GM, but instead assert various state-by-state    for footnote8].
exceptions under which a lack of privity does not bar an IWM
claim, and argue that it is premature to dismiss claims at this     *9 For states that recognize a third-party beneficiary
stage because they allege sufficient facts to meet the standards   exception to the privity requirement, the Court finds that
for these exceptions. ECF No. 53, PageID.5998-6000.                Plaintiffs have sufficiently alleged they are third-party
                                                                   beneficiaries of the contract between GM and its dealers
Every state has its own precedent governing privity                at this stage of the litigation. SAC ¶ 285, PageID.3573.
requirements for IWM claims, and so these claims must each         Those claims can therefore move forward. The claims under
be analyzed individually. Having reviewed the Parties’ briefs      the Alabama (C.II), Florida (K.III), Illinois (O.II), New
and the relevant caselaw, in the table below the Court will        York (HH.III), and Tennessee (RR.II) IWM statutes, where
cite to the authority it found most persuasive along with its      no exceptions are recognized, are dismissed for failure to
conclusion on the outcome:                                         sufficiently allege privity.



                                                                   3. Certain claims not within the terms of the IWM as
                                                                   limited by state law

                                                                   Parties agree that the class vehicles came with a “60-month,
                                                                   100,000-mile written warranty” that purported to limit any


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                         8
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-2, PageID.3626 Filed 04/16/21 Page 10 of 30
Chapman v. General Motors LLC, --- F.Supp.3d ---- (2021)


implied warranty to that duration. ECF No. 48, PageID.4930.        did not provide it. ECF No. 48, PageID.4931. Plaintiffs
GM asserts that certain states do in fact allow manufacturers      state that many of Named Plaintiffs brought their truck
to limit implied warranties to the duration of an express          to a dealer for repair, which should suffice as notice;
warranty, and that therefore some of the Named Plaintiffs’         additionally, they state that through letters submitted pre-suit
IWM claims are untimely because they are outside the sixty-        and other lawsuits alleging this same defect, GM should have
month and/or 100,000-mile limits. Id. at PageID.4930-31.           received sufficient notice for this action; lastly, they state that
Plaintiffs argue that it does not matter if IWM claims can be      sufficiency of notice should be a jury question. ECF No. 53,
limited to the express warranty terms in certain states, because   PageID.6000-02.
the breach of warranty occurred at the point of sale—anyone
who bought a class vehicle was buying a defective vehicle           *10 Generally, the purpose of notice requirements is to
from the start. ECF No. 53, PageID.6003.                           provide the manufacturer with a commercially reasonable
                                                                   opportunity to address a defect. Different states have varying
Plaintiffs are correct. At this stage, they reference a uniform    levels of strictness in terms of the notice requirement—
defect, the allegedly defectively designed CP4 pump, that was      some find presentation to the dealer or filing of a lawsuit to
present in trucks and made them unmerchantable. Essentially,       suffice, and some make exceptions to the requirement if the
Plaintiffs allege that their trucks were “never fit for their      manufacturer cannot show prejudice, but others interpret it
ordinary purpose,” so the question of whether a defect             very strictly.
manifested within the warranty period does not arise. See
Varner v. Domestic Corp., No. 16-22482-CIV, 2017 WL                Courts in our district have held that when Plaintiffs can
3730618, at *10 (S.D. Fla. Feb. 7, 2017) (collecting cases);       successfully allege providing at least some notice, the
Sloan v. Gen. Motors LLC, 287 F. Supp. 3d 840, 880 (N.D.           question of adequacy and timeliness of notice becomes one
Cal. 2018) (“the defect was inherent to the engine design and,     of fact, and the claim should not be defeated at the motion to
therefore, existed at the time of purchase.”).                     dismiss stage. See, e.g., In re FCA US LLC Monostable Elec.
                                                                   Gearshift Litig., 446 F. Supp. 3d 218, 227 (E.D. Mich. 2020).
The main case GM cites is distinguishable—there, although          The analysis in these cases proceeds on the logic that even if
the plaintiff's allegation was ostensibly of an “inherent”         different states have different standards regarding notice, at
screen defect in an Apple computer, he did not support his         the motion to dismiss stage it is unnecessary to scrutinize state
allegation with sufficient detail to make out a “point of          specific law as long as some notice is alleged. Presentation
sale” breach, and so the court applied the warranty's time         of the vehicle to a dealer is an example of the kind of action
limits. The allegations about the defect being inherent to the     that creates a question regarding sufficiency of notice such
product were “conclusory” and “lack[ed] sufficient detail.”        that a claim should survive. Francis v. Gen. Motors, LLC, No.
Hovsepian v. Apple, Inc., No. 08-5788 JF, 2009 WL 2591445,         19-11044, ––– F.Supp.3d ––––, ––––, 2020 WL 7042935, at
at *7-8 N.D. Cal. Aug. 21, 2009. The cases cited by GM in n.8      *12 (E.D. Mich. Nov. 30, 2020). If a court finds that no notice
(ECF 56, PageID.6038-39), in which courts find allegations         has been alleged, the Court will have to examine state-specific
insufficient to make out a “point of sale” defect claim even at    standards to determine whether that claim can still survive.
the motion to dismiss stage, involve general allegations about
a latent defect similar to those in Hovsepian. Here, Plaintiffs    This claim is best evaluated by considering the facts alleged
allege a specific latent defect, the CP4 pump, that they say       for each state and Plaintiff:
is the cause of the breach of warranty. The Court therefore
declines to dismiss any IWM claims as being limited by the
express warranty.



4. Certain claims barred because Plaintiffs did not provide
pre-suit notice

GM alleges that Alabama, Florida, Illinois, Maryland,
Michigan, Montana, New York, Pennsylvania, and Virginia
require pre-suit notice for an IWM claim, and that Plaintiffs



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                9
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-2, PageID.3627 Filed 04/16/21 Page 11 of 30
Chapman v. General Motors LLC, --- F.Supp.3d ---- (2021)


                                                                 plaintiff who suffers a personal injury” can satisfy notice
                                                                 through the filing of a complaint. Id., 221 Ill.Dec. 389, 675
                                                                 N.E.2d at 590.

                                                                  *11 Counsel for Plaintiffs indicated at the hearing that
                                                                 communications sent to GM included “two different letters
                                                                 in the latter half of 2019 ... in the context of Consumer
                                                                 Protection Act claims.” Tr. 1/29/21, 54:15-19, ECF No. 66,
                                                                 PageID.7110. These letters are not in the record, and Plaintiffs
                                                                 do not provide any more specific information about their
                                                                 contents. Importantly, they do not allege that any sort of letter
                                                                 or communication was sent to GM specifically about these
                                                                 named Plaintiffs or their claims. Plaintiffs also contend the
                                                                 fact that other lawsuits about this specific defect are underway
                                                                 should satisfy the notice requirement.11

                                                                 Under Michigan law, these actions are not sufficient to allege
                                                                 adequate pre-suit notice. Neither the letters nor the filling
                                                                 of the lawsuit would have given GM notice about Recchia's
                                                                 specific claims or allowed GM to resolve such claims with
                                                                 him pre-litigation. If the notice requirement were intended
                                                                 merely put a manufacturer generally “on guard” about the
                                                                 potential of a defect, the outcome might be different. But
                                                                 it is evident from the caselaw cited that the standard is
                                                                 higher in Michigan. See also Def.’s Suppl. Br., ECF No.
                                                                 67, PageID.7151-52. By contrast, the Illinois Plaintiffs here
                                                                 are suing for personal injury, and therefore the filing of this
[Editor's Note: The preceding image contains the reference       lawsuit satisfies their notice requirement. The IWM claim
for footnotes9,10].                                              under Michigan law (Plaintiff Recchia, X.II) is therefore the
                                                                 only claim dismissed for failure to provide pre-suit notice.
For Plaintiffs Gwinn, Alliss, and Recchia, who did not
present their cars to a dealer, the Court must determine
if any other actions they took could constitute notice. As
                                                                 5. Certain claims time-barred
noted, this requires examining the underpinnings of the
notice requirement in each state. In Michigan, the “notice       Lastly, GM alleges that the statute of limitations on implied
requirement is not just a formality.... Pre-suit notice allows   warranty claims is four years, starting at the time of sale,
the buyer and the breaching party to negotiate and propose       and lists nine plaintiffs (Gwinn, Kincheloe, Joyce, Taylor,
settlements, including potential cure, without resort to         McCormick, Recchia, Smith, Sizelove, and Lawson) whose
litigation.” Johnston v. PhD Fitness, LLC, No. 16-CV-14152,      claims it alleges are barred because they bought their
2018 WL 646683, at *3 (E.D. Mich. Jan. 31, 2018) (citing         vehicles more than four years before this action. ECF No.
American Bumper & Mfg. Co. v. Transtechnology Corp., 252         48, PageID.4932. Plaintiffs concede that these individuals’
Mich.App. 340, 652 N.W.2d 252, 256 (2002)). In Illinois,         truck purchase dates put them all outside the four-year time
“buyers ... must directly notify the seller of the troublesome
                                                                 period,12 but respond that the claims are either equitably
nature of the transaction or be barred from recovering for a
                                                                 tolled due to fraudulent concealment or tolled due to the
breach of warranty. [However,] [d]irect notice is not required
when ... the seller is deemed to have been reasonably notified   discovery rule,13 and more generally that when there are fact
by the filing of the buyer's complaint alleging breach of UCC    questions about accrual it is inappropriate to dismiss at the
warranty.” Connick v. Suzuki Motor Co., 174 Ill.2d 482, 221      motion to dismiss stage. ECF No. 53, PageID.6006-08.
Ill.Dec. 389, 675 N.E.2d 584, 589 (1996). “Only a consumer



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                          10
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-2, PageID.3628 Filed 04/16/21 Page 12 of 30
Chapman v. General Motors LLC, --- F.Supp.3d ---- (2021)


 *12 The applicability of the tolling provisions relied upon by
Plaintiffs name varies state-by-state. The Court will identify
appropriate authority under each state's law regarding when        [Editor's Note: The preceding image contains the reference
tolling is allowed. If one basis of tolling is available (either
                                                                   for footnote14].
through fraudulent concealment or a discovery rule), that
singular basis will be identified:
                                                                   For states where the discovery rule exception is recognized,
                                                                   the Court finds Plaintiffs have alleged sufficient facts to raise
                                                                   the possibility that the rule could apply, and therefore for
                                                                   those claims the limitations period can be tolled. However, as
                                                                   discussed infra Section III.E.1, Plaintiffs have not sufficiently
                                                                   alleged affirmative concealment. Because that is necessary
                                                                   for tolling to take place in the other states named, those
                                                                   Plaintiffs cannot succeed in tolling the statute for their claims
                                                                   under this theory. Therefore, the IWM claims under Illinois
                                                                   (Plaintiff Gwinn, O.II), Michigan (Plaintiff Recchia, X.II),
                                                                   and Virginia (Plaintiff Taylor, UU.II) law will be dismissed
                                                                   as time-barred.


                                                                      C. Magnuson-Moss Warranty Act
                                                                   GM argues that a “nationwide” claim for breach of
                                                                   the MMWA cannot proceed without being predicated on
                                                                   viable state law breach of warranty claims. ECF No. 48,
                                                                   PageID.4934. Plaintiffs counter that their warranty claims are
                                                                   validly pled and therefore the MMWA cause of action should
                                                                   survive. ECF No. 53, PageID.5996.

                                                                   The MMWA only provides a federal cause of action for
                                                                   consumers who are damaged by a failure to comply under
                                                                   a state warranty; MMWA claims therefore “stand or fall”
                                                                   with valid state law warranty claims. In re FCA US LLC
                                                                   Monostable Elec. Gearshift Litig., 280 F. Supp. 3d 975, 1017
                                                                   (E.D. Mich. 2017). Consequently, any Plaintiffs that have
                                                                   viable state law warranty claims will also have viable MMWA
                                                                   claims. See, e.g., In re MyFord Touch Consumer Litig., 46
                                                                   F. Supp. 3d 936, 986 (N.D. Cal. 2014) (“Accordingly, the
                                                                   Court concludes that the MMWA claim is dismissed in part—
                                                                   more specifically, to the extent the Court has dismissed any of
                                                                   the state express and implied warranty claims.”). Therefore,
                                                                   Count I of the SAC will be dismissed as to any of the state
                                                                   sub-classes where their claims for IWM under state law have
                                                                   been found not to be viable.


                                                                      D. Breach of Contract
                                                                   Plaintiffs concede that their breach of contract claims are
                                                                   insufficiently pled in light of this Court's opinion in Raymo,
                                                                   475 F.Supp.3d at 709–10. See n. 8, ECF No. 53, PageID.5968;




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            11
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-2, PageID.3629 Filed 04/16/21 Page 13 of 30
Chapman v. General Motors LLC, --- F.Supp.3d ---- (2021)


Tr. 1/29/21, 12:18-21, PageID.7068. Therefore, Count III of
the SAC is dismissed.                                               • Each named plaintiff states that they “saw and recalled
                                                                       GM's television commercials, internet advertisements,
                                                                       sales brochures, and heard statements from GM
   E. Deficiencies in fraudulent concealment claims                    dealership sales representatives wherein GM claimed
 *13 GM makes six arguments as to why Plaintiffs’                      that the Duramax diesel truck which Plaintiff ultimately
fraudulent concealment claims are insufficiently pled. Having          purchased had superior fuel economy, reliability,
considered these arguments and the laws of the state                   and durability compared to other trucks in the
jurisdictions at issue, the fraudulent concealment claims will         American market. More importantly, Plaintiff relied on
be dismissed as to eleven states.15 Additionally, although the         representations from GM through the channels listed
Court declines to dismiss any specific Named Plaintiffs at this        above that the Class Vehicle was compatible with
time, any consumer protection claims are dismissed to the              American diesel fuel ... Absent these representations,
extent they involve claims where GM did not have knowledge             Plaintiff would not have purchased the vehicle, or would
of the defect prior to the time of sale.                               have paid less for it, because it is unfit for its ordinary
                                                                       use.” See, e.g., ¶ 15.
Neither party advocates for a particular definition of
fraudulent concealment or highlights any significant              As to the question of GM's knowledge, Plaintiffs allege that
differences in formulation of its elements between various        the following known or knowable facts all indicate GM was
states’ laws, so the Court will use a definition from this        aware of this defect before selling these trucks to consumers:
district's caselaw. Plaintiffs must allege that:
                                                                    • Higher lubricity specifications required for CP4 pumps
  (1) GM concealed or omitted a material fact;                        than those required for U.S. diesel fuel as early as 2010.
                                                                      ¶ 301.
  (2) GM had a duty to disclose;
                                                                    • A National Highway Traffic Safety Administration
  (3) Plaintiffs justifiably relied on the omission of material       (“NHTSA”) safety investigation opened relevant to the
  fact; and                                                           CP4 pumps in Volkswagen and Audi cars in February
                                                                      2011. ¶ 169.
 (4) Plaintiffs suffered damages as a result.
Matanky, 370 F. Supp. 3d at 789.                                    • Internal communications from the 2009-2011 between
                                                                       auto manufacturers Volkswagen and Audi and the CP4
Plaintiffs make a number of allegations in their SAC (ECF              manufacturer Bosch regarding the defective CP4 pumps.
No. 40) that are relevant to fraudulent concealment, and the           Communications were made public in 2011 as a part of
Court will summarize them here before addressing GM's                  the NHTSA investigation. ¶ 170.
arguments:
                                                                    • An alleged internal tracking system at GM of “lessons
  • GM touted “durability, fuel economy, and performance              learned” related to the CP4, as well as an alleged general
    qualities” of the class vehicles and said that they had           industry practice of keeping up with safety issues,
    “no significant defects and were compatible with US               recalls, and trade organization bulletins. ¶¶ 172-79.
    diesel fuel.” Advertising materials promised that class
    vehicles would be “11 percent more fuel efficient,” take         *14 • Alleged pre-release testing that GM would have
    performance and fuel economy “to the next level,” and             conducted prior to the release of the CP4 pump in cars.
    have proven durability. ¶ 303.                                    ¶¶ 184-85.

  • GM “intentionally concealed and suppressed material             • Six complaints posted in online forums and seventeen
    facts concerning the durability, performance, fuel                consumer complaints filed with the NHTSA, spanning
    efficiency, and quality” of the vehicles, as well as facts        between October 2010 and April 2018. ¶¶ 188-211.
    concerning their “compatability (sic) with American
                                                                    • Field data GM submitted to the NHTSA from October
    diesel fuel.” ¶ 299.
                                                                       – December 2011 with reports of CP4 pump failure. ¶¶
                                                                       180-81.



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           12
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-2, PageID.3630 Filed 04/16/21 Page 14 of 30
Chapman v. General Motors LLC, --- F.Supp.3d ---- (2021)


                                                                   advertising descriptors cited by Plaintiffs—“11 percent more
  • An uptick in warranty claims submitted to GM from 2010         fuel efficient,” “take[s] performance and fuel economy to the
     to 2011 related to the fuel pump. ¶ 182.                      next level,” or “proven durability”—to amount to anything
                                                                   other than puffery. See Raymo, 475 F. Supp. 3d at 706 (finding
  • Internal service bulletin regarding “hard start or no start”
                                                                   statements such as “leading fuel economy,” “unprecedented
     problems with Duramax diesel engines issued in August
                                                                   performance and fuel economy,” “environmentally clean,”
     2014. ¶ 216-17.
                                                                   “low-cost of ownership,” and “built to last for years” to be
                                                                   “general and nonquantifiable” and therefore puffery). While
                                                                   “11 percent more fuel efficient” might seem closer to the types
1. Failure to meet Rule 9(b)’s particularity requirements          of statements the Court found to be actionable in Bledsoe
for fraud allegations                                              II, the allegations fail to indicate what benchmark the 11%
                                                                   figure is being compared to (i.e., the trucks are 11% more
First, GM alleges that Plaintiffs have not sufficiently
                                                                   fuel efficient than what?), and therefore the Court does not
pled their claims of fraudulent concealment. ECF No. 48,
                                                                   consider the use of this figure to be a quantifiable promise that
PageID.4939-41. Claims for fraud must meet the heightened
                                                                   could constitute affirmative misrepresentation. Cf. Bledsoe v.
pleading standard of Fed. R. Civ. P. 9(b). There are two kinds
                                                                   FCA US LLC (“Bledsoe II”), 378 F. Supp. 3d 626, 648-50
of fraudulent concealment claims, affirmative and omission-
                                                                   (E.D. Mich. 2019).
based, and the requirements are different for each:

   Sixth Circuit precedent demands that claims for affirmative      *15 However, the specific allegations Plaintiffs make
   misrepresentations: “(1) specify the statements that the        contain enough facts at this stage to show fraudulent
   plaintiff contends were fraudulent, (2) identify the speaker,   omission. Summarizing Plaintiffs’ allegations in the light
   (3) state where and when the statements were made, and          most favorable to them, the complaint alleges that (1) GM
   (4) explain why the statements were fraudulent.” Frank          did not provide relevant and needed information about the
   v. Dana Corp., 547 F.3d 564, 569 (6th Cir. 2008). For           trucks’ compatibility with U.S. diesel or issues with the CP4
   claims involving fraudulent omissions, Rule 9(b) requires       pump, (2) GM should have done so, as the manufacturer of
   that Plaintiffs plead “the who, what, when, where, and          the vehicles with superior knowledge about this pump, (3) this
   how” of the alleged omission. Republic Bank & Tr. Co. v.        caused Plaintiffs to buy trucks that they otherwise would not
   Bear Stearns & Co., 683 F.3d 239, 256 (6th Cir. 2012).          have, and (4) they paid GM a premium that GM subsequently
   Specifically, a plaintiff must allege “(1) precisely what was   retained. SAC ¶¶ 299-300, 303-14. They have made sufficient
   omitted; (2) who should have made the representation; (3)       “who, what, when, where, how” allegations under Fed. R.
   the content of the alleged omission and the manner in which     Civ. P. 9(b) for an omissions-based claim at this stage, and the
   the omission was misleading; and (4) what [defendant]           Court declines to dismiss any claims for not meeting the Rule
                                                                   9(b) pleading standard.
   obtained as a consequence of the alleged fraud.” Id. Stating
   a claim for fraudulent omission also requires pleading a
   duty to disclose. MacDonald v. Thomas M. Cooley Law
   Sch., 724 F.3d 654, 665 (6th Cir. 2013).                        2. Failure to allege knowledge at the time of sale
Raymo, 475 F. Supp. 3d at 705. Plaintiffs fail to specify the
type of fraudulent concealment they are alleging, presumably       Plaintiffs concede that to allege fraud, they must allege GM
leaving it to the Court to do the work of assessing whether        was aware of a defect at the time of sale. ECF No. 48,
facts alleged support either.                                      PageID.4941. GM argues that none of the allegations of
                                                                   knowledge made by Plaintiffs are concrete enough. ECF No.
With regard to affirmative misrepresentation, the only             48, PageID.4941-47.
specific statements that Plaintiffs cite are those noted
above from advertising materials. SAC ¶ 303. However,              While there is no “smoking gun” allegation pinpointing a
“[i]nherently subjective” statements, or statements that are       moment in time when GM knew to a certainty about issues
so general as to be mere puffery, cannot form the basis of         with the CP4 pump and U.S. diesel fuel, see, e.g., Matanky,
a fraud claim. Raymo, 475 F. Supp. 3d at 705-06 (quoting           370 F. Supp. 3d at 791 (public statement by the Chief Engineer
Counts v. Gen. Motors, LLC, 237 F. Supp. 3d 572, 598               indicated that GM had knowledge of a defect prior to car's
(E.D. Mich. 2017)). The Court does not find any of the             release), it is also not the case that Plaintiffs have alleged no



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            13
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-2, PageID.3631 Filed 04/16/21 Page 15 of 30
Chapman v. General Motors LLC, --- F.Supp.3d ---- (2021)


facts or only conclusory statements to indicate GM at some           of developments even before then, through tracking of
point developed knowledge about the defect in question. See,         competitors and emerging safety or technical issues. SAC ¶
e.g., Miller v. Gen. Motors, LLC, No. 17-CV-14032, 2018 WL           172. Plaintiffs point to two research studies, from August
2740240, at *13-14 (E.D. Mich. June 7, 2018).                        2005 and September 2009, regarding fuel injection pumps
                                                                     and fuel lubricity, specifically warning manufacturers of the
In considering each potential source of “knowledge” alleged          potential for malfunction with fuels in the American market.
by Plaintiffs, the Court does not find the general allegations       SAC ¶¶ 154-55. These studies did not specifically discuss the
about pre-release testing, internal tracking systems, or             CP4 pump. Plaintiffs nevertheless allege these papers would
general industry practices to be persuasive by themselves.           have put GM on notice regarding the potential for fuel pump
SAC ¶¶ 173-79, 184-85. Plaintiffs do not provide concrete            malfunction with American diesel fuel such that when issues
information about these, but merely assert that they must            regarding the CP4 pump came to light, it would likely have
exist, and this Court and others in this district have found         taken action to investigate further. Taking the totality of these
those types of allegations to be at too high a level of generality   allegations in the light most favorable to Plaintiffs, as soon as
to allege knowledge. Raymo, 475 F. Supp. 3d at 707-09                manufacturers began having issues with CP4 pumps that used
(collecting cases).                                                  American diesel it is not implausible that GM would have
                                                                     become aware of the defect.19
But the SAC also points to a NHTSA safety investigation
that was opened in February 201116 regarding CP4 pumps               It is important to determine a starting point for GM's
in Volkswagen and Audi vehicles. SAC ¶ 169. As a part of             knowledge of the alleged defect with the CP4 pump in class
this investigation, GM submitted field data regarding CP4            vehicles because that affects which Plaintiffs here have viable
pump failures collected between October and December 2011            claims—any Plaintiff who bought their truck before that
to NHTSA. SAC ¶¶ 180-81, see also SAC Ex. 18, ECF                    starting point cannot pursue fraudulent concealment claims.
No. 40-20. The investigation also published on NHTSA's
website internal communications between Volkswagen, Audi,            Given the lack of a single-source “event” that can be said
and the CP4 manufacturer Bosch about defective CP4 pumps.            to have definitively marked the moment when knowledge
SAC ¶ 170. Although this investigation centered on two               of the defect was imparted to GM, the Court is unable
other automakers, not GM, the Court is not convinced by              at this time to identify such an exact starting point. But
GM's argument that Plaintiffs’ allegations do not specifically       looking at all of Plaintiffs’ allegations, it is evident that at
posit that GM “saw any of those communications.” Tr.                 some point within the timeframe covered by the allegations
1/29/21, 24:16-20, PageID.7080.17 Particularly when GM               in the SAC, the balance of available evidence would have
and other OEMs were asked to submit data, it seems                   tipped the scale towards knowledge. While the evidence is
implausible that GM would not have carefully examined the            strongest after February 2011, the complaint overall raises a
rest of the investigation materials given its vested interest        plausible allegation of knowledge of the problem at the time
in knowing as much as possible about the possibility of              when the vehicles at issue were manufactured, before any
problems with the fuel pump that was in its trucks. This             Plaintiffs bought their trucks.20 Conversely, it is clear given
investigation involves the same pump model18 that GM was             the elements required to show fraudulent concealment that
using, made by the same manufacturer, and includes email             no claims related to purchases that occurred before GM had
communications between Volkswagen, Audi, and Bosch                   knowledge of this defect, whenever that was, can survive.
employees specifically discussing the pump, issues with fuel
lubricity, and the presence of metal shavings in the pump            Further clarification will likely emerge in discovery, and
housing. See SAC Exs. 15-17, ECF Nos. 40-17, 40-18, 40-19.           assuming Parties still disagree about the exact starting point
The Court finds it plausible that this kind of investigation         of GM's knowledge, the question can be addressed again
would have put GM on notice about issues with its own CP4            at the summary judgment stage. The Court declines at this
pumps.                                                               time to dismiss any fraudulent concealment claims for lack of
                                                                     knowledge.
 *16 Although the public release of this information in
February 2011 seems like the strongest indicator of a starting
point for GM's knowledge, Plaintiffs also plausibly allege           3. Failure to allege a duty to disclose
that GM engineers would have kept abreast of these kinds


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              14
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-2, PageID.3632 Filed 04/16/21 Page 16 of 30
Chapman v. General Motors LLC, --- F.Supp.3d ---- (2021)



Plaintiffs also concede that they have to allege GM had a           insufficient for certain states. See ECF No. 48, PageID.4947.
duty to disclose information about the defect to consumers          The Court will therefore only address whether there is a duty
in order to succeed on a fraudulent concealment claim. They         to disclose in the states where GM specifically challenges the
offer various theories (superior knowledge, creation of a false     issue, and declines to grant the motion to dismiss for failure
impression, and material defect) that they say give rise to such    to allege a duty to disclose as to any other states.
a duty. ECF No. 53, PageID.5977-586.
                                                                     *17 GM raises several different arguments regarding the
The Court notes that Parties did not make it easy to evaluate       duty to disclose, according to the law of the individual states.
this issue. For Plaintiffs, whether any of these theories does or   Therefore, the Court will outline on a state-by-state basis
does not apply depends on the state's law in question, and the      the argument for dismissal raised by GM, the best authority
caselaw presented required supplemental briefing related to a       from those cited by Parties regarding any potential grounds
specified list of states. Tr. 1/29/21, 81:8-18, PageID.7137. On     on which a duty to disclose arises, and the Court's conclusion
the other hand, GM purports to challenge the sufficiency of         as to which position is correct:
Plaintiff's allegations under the laws of every state, but only
lodges specific arguments about why Plaintiffs’ pleadings are
 State          Authority                                                 Conclusion

 FL             GM argues no duty to disclose when                        Deny Motion to Dismiss
                bought from a dealer.
                Plaintiffs cite In re Gen. Motors Air                     Plaintiffs’ allegations regarding the
                Conditioning Mktg. & Sales Practices                      latent nature of defect, which would
                Litig., 406 F. Supp. 3d 618, 638 (E.D.                    make it difficult for them to uncover it on
                Mich. 2019) (duty to disclose can arise                   their own, are enough to allege GM's
                under Florida law when manufacturer                       superior knowledge at this stage.
                has “superior knowledge” of an alleged
                defect) (quoting Majdipour v. Jaguar
                Land Rover N. Am., LLC, 2013 WL
                5574626, at *13 (D.N.J. Oct. 9, 2013)).

 IL             GM argues no duty to disclose when                        Deny Motion to Dismiss
                bought from a dealer.
                Plaintiffs cite In re Chrysler-Dodge-Jeep Allegations regarding concealment
                Ecodiesel Mktg., Sales Practices, &       are sufficient to show suppression of
                Prod. Liab. Litig., 295 F. Supp. 3d 927,  material facts at this stage.
                1011 (N.D. Cal. 2018) (“suppression of
                material facts” creates a duty in IL).

 MI             GM argues no duty to disclose when                        Deny Motion to Dismiss
                bought from a dealer.
                Plaintiffs cite Glidden Co. v. Jandernoa,                 Plaintiffs’ allegations regarding the
                5 F. Supp. 2d 541, 553 (W.D. Mich.                        latent nature of defect, which would
                1998) (duty to disclose can arise if “one                 make it difficult for them to uncover it on
                party possesses superior knowledge,                       their own, are enough to allege GM's
                not readily available to the other and                    superior knowledge at this stage.
                knows that the other is acting on the
                basis of mistaken knowledge”).

 NV             GM argues no duty to disclose when                        Deny Motion to Dismiss
                bought from a dealer.




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             15
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-2, PageID.3633 Filed 04/16/21 Page 17 of 30
Chapman v. General Motors LLC, --- F.Supp.3d ---- (2021)


              Plaintiffs cite Heldenbrand v. Multipoint      Plaintiffs’ allegations regarding the
              Wireless, LLC, No. 2:12-CV-01562-              latent nature of defect, which would
              RCJ, 2012 WL 5198479, at *4 (D. Nev.           make it difficult for them to uncover
              Oct. 18, 2012) (duty to disclose can           it on their own, are enough to allege
              arise from “the existence of material          GM's knowledge of material facts at this
              facts peculiarly within the knowledge          stage.
              of the party sought to be charged and
              not within the fair and reasonably reach
              of the other party”) (citing Dow Chem.
              Co. v. Mahlum, 114 Nev. 1468, 970
              P.2d 98, 110 (1998) (overruled on other
              grounds)).

 NY           GM argues no duty to disclose when             Deny Motion to Dismiss
              bought from a dealer.
              Plaintiffs cite Garcia v. Chrysler             Plaintiffs’ allegations regarding the
              Grp. LLC, 127 F. Supp. 3d 212,                 latent nature of defect, which would
              236 (S.D.N.Y. 2015) (“a seller in an           make it difficult for them to uncover it on
              arm's-length transaction has a duty            their own, are enough to allege GM's
              to disclose ... if they have superior          superior knowledge at this stage.
              knowledge of those facts and the
              buyer could not discover them through
              ordinary diligence under the laws of ...
              New York.”).

 OH           GM argues no duty to disclose when             Grant Motion to Dismiss
              bought from a dealer.
              Plaintiffs argue there is a duty to            Plaintiffs do not cite any authority
              disclose when the defect at issue              indicating that Ohio recognizes a safety
              raises safety concerns, but none of            defect duty to disclose.
              the cited cases specifically discuss
              Ohio law or discuss omission-based
              disclosure, rather than affirmative
              misrepresentation. See In re Porsche
              Cars N. Am., Inc., 880 F. Supp. 2d
              801, 870-71 (S.D. Ohio 2012); In re
              Volkswagen Timing Chain Prod. Liab.
              Litig., 2017 WL 1902160, at *19-20
              (D.N.J. May 8, 2017); In re MyFord
              Touch Consumer Litig., 46 F. Supp. 3d
              936, 960 (N.D. Cal. 2014).
                                                             See also Matanky v. Gen. Motors LLC,
                                                             370 F. Supp. 3d 772, 795 (E.D. Mich.
                                                             2019) (finding no authority supporting a
                                                             duty to disclose when there is a safety
                                                             defect under Ohio law).

 PA           GM argues no duty to disclose when             Deny Motion to Dismiss
              bought from a dealer.
              Zwiercan v. Gen. Motors Corp., 2003            Allegations that cars can stall out
              WL 1848571, at *2 (Pa. Com. Pl. Mar.           without warning while driving are
              18, 2003) (duty to disclose under PA           enough to allege bodily harm.



              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                     16
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-2, PageID.3634 Filed 04/16/21 Page 18 of 30
Chapman v. General Motors LLC, --- F.Supp.3d ---- (2021)


              law can arise when there are defects
              that cause “significant bodily harm”).

 VA           GM argues no duty to disclose when             Deny Motion to Dismiss
              bought from a dealer.
              In re Chrysler-Dodge-Jeep Ecodiesel            Plaintiffs’ allegations regarding the
              Mktg., Sales Practices, & Prod. Liab.          latent nature of defect, which would
              Litig., 295 F. Supp. 3d 927, 1011 (N.D.        make it difficult for them to uncover it on
              Cal. 2018) (“superior knowledge”               their own, are enough to allege GM's
              creates a duty in VA).                         superior knowledge at this stage.

 ME           GM argues no duty to disclose, citing          Deny Motion to Dismiss
              Brae Asset Fund, L.P. v. Adam, 661
              A.2d 1137, 1140 (Me. 1995) (no
              duty to disclose without “fiduciary or
              confidential relationship”).
              In re Chrysler-Dodge-Jeep Ecodiesel      Dismissal is inappropriate at this stage
              Mktg., Sales Practices, & Prod. Liab.    given that Plaintiffs have successfully
              Litig., 295 F. Supp. 3d 927, 1009        alleged fraud by omission.
              (N.D. Cal. 2018) (even if none of the
              normal elements giving rise to a duty to
              disclose under Maine law are present,
              “fraud based on a party's silence may
              still be actionable depending on the
              facts of the case”) (quoting Martin v.
              Ort, No. BANSC-CV-2015-195, 2016
              WL 1069907, at *3 (Me. Super. Feb. 03,
              2016)).

 MO           GM argues duty only arises when                Deny Motion to Dismiss
              there is fiduciary relationship, privity, or
              superior knowledge.
              In re Gen. Motors Corp. Anti-Lock              Plaintiffs’ allegations regarding the
              Brake Prod. Liab. Litig., 966 F. Supp.         latent nature of defect, which would
              1525, 1535 (E.D. Mo. 1997) (duty               make it difficult for them to uncover it on
              to disclose can arise when there is            their own, are enough to allege GM's
              “superior knowledge,” although it              superior knowledge and their own due
              “requires the plaintiff to show that he        diligence at this stage.
              exercised due diligence to discover the
              information”).

 NJ           GM argues no duty to disclose, citing          Grant Motion to Dismiss
              Green v. G.M.C., No. A-2831-01T-5,
              2003 WL 21730592, at *8 (N.J. Super.
              Ct. App. Div. July 10, 2003) (no duty to
              disclose when no fiduciary relationship
              or special reliance).
              See also In re Volkswagen Timing               New Jersey only recognizes a duty
              Chain Prod. Liab. Litig., No. CV               to disclose when there is a fiduciary
              16-2765 (JLL), 2017 WL 1902160,                relationship or when defendant has
              at *20 (D.N.J. May 8, 2017) (duty to           made a partial disclosure, neither of
              disclose when defendant makes a                which Plaintiffs can show.
              partial disclosure).


              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                     17
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-2, PageID.3635 Filed 04/16/21 Page 19 of 30
Chapman v. General Motors LLC, --- F.Supp.3d ---- (2021)




 SC            GM argues no duty to disclose, citing                 Grant Motion to Dismiss
               Jimenez v. DaimlerChrysler Corp.,
               269 F.3d 439, 447 (4th Cir. 2001)
               (South Carolina only recognizes duty to
               disclose in limited circumstances).
                                                                     Plaintiffs cannot allege fiduciary
                                                                     relationship, affirmative
                                                                     misrepresentation, or any other facts
                                                                     recognized as creating a duty to
                                                                     disclose in South Carolina.

 *18 The Court will dismiss Count II as to Ohio, New Jersey,   fraud claims in certain states.21 ECF No. 48, PageID.4950.
and South Carolina for failure to allege a duty to disclose    Plaintiffs concede that they are only seeking economic
under state law.                                               damages, but counter that all the states named recognize fraud
                                                               exceptions to the doctrine, and that some also recognize safety
                                                               exceptions. ECF No. 53, PageID.5987-88.

4. Economic loss doctrine
                                                               Given the structure of the briefing, the Court will address
The economic loss doctrine prevents a purchaser of a           these claims in groups and cite the authority it finds most
defective product from using a tort claim to recover only      persuasive:
economic damages. GM alleges that this bars Plaintiffs’
 State         Authority                                             Conclusion

 FL            Plaintiffs cite cases indicating that these Deny Motion to Dismiss
               states recognize a fraud exception to
               the economic loss doctrine. ECF No. 53
               at n.20, PageID.5987.
 KY            GM does not respond.
 ME            See also Francis v. Gen. Motors, LLC,
               No. 19-11044, 2020 WL 7042935,
               at *17-18 (E.D. Mich. Nov. 30, 2020)
               (collecting cases regarding economic
               loss doctrine in various states).
 MN
 MO
 NJ
 NY
 NC
 PA
 SC

 CA            Two recent and well-reasoned                          Grant Motion to Dismiss
               cases indicate CA's fraud exception
               only extends to affirmative


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                        18
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-2, PageID.3636 Filed 04/16/21 Page 20 of 30
Chapman v. General Motors LLC, --- F.Supp.3d ---- (2021)


              misrepresentation, not omission. See
              Mosqueda v. Am. Honda Motor Co.,
              Inc., 443 F. Supp. 3d 1115, 1134 (C.D.
              Cal. 2020); Sloan v. Gen. Motors LLC,
              2020 WL 1955643, at *25 (N.D. Cal.
              Apr. 23, 2020).
                                                             Plaintiffs have not sufficiently alleged
                                                             affirmative misrepresentation.

 MD           Both parties cite the same case, which         Deny Motion to Dismiss
              states that Maryland only recognizes an
              exception to the economic loss doctrine
              bar where the concealment of a defect
              gives rise to “a serious risk of bodily
              harm.” Lloyd v. General Motors Corp.,
              916 A.2d 257, 275 (Md. 2007).
                                                             Plaintiffs have sufficiently alleged that
                                                             the defect gives rise to a risk of serious
                                                             bodily harm through allegations that
                                                             cars can stall out without warning while
                                                             driving.
                                                             See also In re FCA US LLC Monostable
                                                             Elec. Gearshift Litig., 355 F. Supp.
                                                             3d 582, 590 (E.D. Mich. 2018) (same
                                                             finding regarding Maryland economic
                                                             loss doctrine).

 MI           A thorough analysis by the Michigan            Grant Motion to Dismiss
              Court of Appeals indicates that “action
              in tort may not be maintained where a
              contractual agreement exists, unless
              a duty, separate and distinct from the
              contractual obligation, is established.”
              Sherman v. Sea Ray Boats, Inc., 251
              Mich. App. 41, 52, 649 N.W.2d 783,
              789 (2002)
              Plaintiffs’ cited case indicates that the      Plaintiffs cannot meet the elements
              “separate duty” exception is for fraud in      of fraud in the inducement because
              the inducement only. In re FCA US LLC          they do not allege affirmative
              Monostable Elec. Gearshift Litig., 355         misrepresentation.
              F. Supp. 3d 582, 591 (E.D. Mich. 2018).

 NH           Border Brook Terrace Condo. Ass'n v.           Grant Motion to Dismiss
              Gladstone, 137 N.H. 11, 18, 622 A.2d
              1248, 1253 (1993) (collecting cases
              indicating that economic loss doctrine is
              recognized in New Hampshire).
              Plaintiffs’ cited case indicates that New      Plaintiffs cannot meet the elements of
              Hampshire makes an exception for               negligent misrepresentation because
              negligent misrepresentation only. Wyle         they have not sufficiently alleged any
              v. Lees, 33 A.3d 1187, 1191 (N.H.              affirmative misrepresentations, only
              2011).                                         omissions.


              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                       19
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-2, PageID.3637 Filed 04/16/21 Page 21 of 30
Chapman v. General Motors LLC, --- F.Supp.3d ---- (2021)




                                                               finds this argument to be conceded. Count II is therefore
 *19 The Court will dismiss Count II as to California,
                                                               dismissed as to Louisiana plaintiffs.
Michigan, and New Hampshire for being barred by the
economic loss doctrine.
                                                               GM also alleges in a footnote that other state fraudulent
                                                               concealment claims are preempted by state law, and therefore
                                                               should be dismissed in the context of putative class members.
5. Certain state product liability statutes preclude           ECF No. 48 at n.31, PageID.4952. Plaintiffs respond with
fraudulent concealment claims                                  cases to indicate that these state statutes do not preclude fraud-
                                                               based cases. ECF No. 53, PageID.5988. Having reviewed
GM argues that the Louisiana Products Liability Act
                                                               each party's briefing, Court will cite to the authority it finds
precludes a common law fraudulent concealment claim. ECF
                                                               most persuasive for each state:
No. 48, PageID.4951. Plaintiffs do not respond, so the Court
 State         Authority                                             Conclusion

 CT            N/A                                                   Deny Motion to Dismiss
                                                                     The cases cited by GM indicate that
                                                                     common law claims are sometimes
                                                                     barred under the Connecticut Products
                                                                     Liability Act, but Plaintiffs’ claim is under
                                                                     the Connecticut Unfair Trade Practices
                                                                     Act: the argument is inapposite. See
                                                                     Count H.I, PageID.3634.

 OH            Jones v. Am. Tobacco Co., 17 F. Supp.                 Deny Motion to Dismiss
               2d 706, 718-19 (N.D. Ohio 1998).
                                                                     Ohio products liability statute does not
                                                                     preempt all common law fraud claims.

 MS            Elliott v. El Paso Corp., 181 So. 3d 263,             Grant Motion to Dismiss
               269 (Miss. 2015).

 TN            Adkins v. Nestle Purina PetCare Co.,                  Grant Motion to Dismiss
               973 F. Supp. 2d 905, 918 (N.D. Ill.
               2013).

 WA            Bylsma v. Burger King Corp., 293 P.3d                 Deny Motion to Dismiss
               1168, 1170 (Wash. 2013).
                                                                     Fraud claims are excluded from state
                                                                     product liability statute and therefore
                                                                     not preempted.

 OR            Weston v. Camp's Lumber & Bldg.                       Grant Motion to Dismiss
               Supply, Inc., 135 P.3d 331, 337-38 (Or.
               Ct. App. 2006).

Given this analysis, the Court finds that Count II is also
dismissed as to Mississippi, Tennessee, and Oregon because     6. Failure to plead injury
these claims are preempted by state statute.
                                                               Lastly, GM alleges that the Plaintiffs who never experienced
                                                               a catastrophic failure cannot allege injury as required for



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                          20
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-2, PageID.3638 Filed 04/16/21 Page 22 of 30
Chapman v. General Motors LLC, --- F.Supp.3d ---- (2021)


element (4) of a fraudulent concealment claim. ECF No. 48,          At this stage, courts do not generally find, as GM urges, that
PageID.4951-52. As already discussed supra Section III.A.3,         Plaintiffs must identify specific advertisements or be able
the Court recognizes overpayment at the point-of-sale as an         to articulate exactly when they saw them. See, e.g., In re
injury. The Court therefore declines to dismiss Count II on         CP4, 393 F. Supp. 3d at 878; Click, 2020 WL 3118577, at
this ground.                                                        *6 (“Plaintiffs allege that they saw GM's advertisements in
                                                                    the weeks and months prior to their purchases, satisfying the
                                                                    “when” of Rule 9(b).”). GM cites to Wozniak, but in that case
   F. Consumer protection                                           Plaintiffs did not plead “any representations” that were made
GM makes fifteen arguments to dismiss consumer protection           to them regarding the defective lug nuts at issue. 2019 WL
claims on various theories. Each consumer protection claim          108845, at *3 (emphasis added). The Court therefore declines
is brought under relevant state consumer protection statute(s),     to dismiss any counts on this ground.
and therefore most of these theories are state-specific and
must be analyzed individually. In total, 13 of the 54 consumer
protection claims will be dismissed.22 Additionally, consumer
                                                                    3. GM's knowledge of the defect at the time of sale
protection claims are dismissed if they involve claims where
GM did not have knowledge of the defect prior to the time of        GM repeats its argument that Plaintiffs have not sufficiently
sale. See supra Section III.E.2.                                    alleged it had knowledge of the defect at the time of purchase.
                                                                    ECF No. 48, PgeID.4954. It makes no additional arguments
                                                                    on this point, and so the Court's conclusion is the same as
1. Alaska claim is a placeholder                                    explained previously. See supra Section III.E.2. Any state
                                                                    consumer protection claims that involve purchases made
 *20 GM argues that the Alaska consumer protection count            before GM had knowledge of the defect do not survive.
does not “actually assert a claim.” ECF No. 48, PageID.4952.
Plaintiffs do not respond. Such placeholder claims can be
dismissed at this stage. See Wozniak, 2019 WL 108845, at *1.
                                                                    4. Certain state statutes do not allow class actions to be
The Court will dismiss Count D.I.
                                                                    brought with state consumer protection claims

                                                                    Next, GM references the consumer protection statutes of
2. Insufficient pleading of deceptive conduct, reliance, and        Georgia, Louisiana, South Carolina, and Tennessee, noting
causation                                                           that these statutes do not allow state consumer protection
                                                                    claims to be brought as part of a class action lawsuit. ECF No.
GM next argues various deficiencies in pleading the elements        48, PageID.4954-55.
of consumer protection claims. ECF No. 48, PageID.4952-54.
Plaintiff counters that to the extent it has met its pleading       In Shady Grove v. Allstate, the Supreme Court considered
requirements under Fed. R. Civ. P. 9(b) for its fraud claim,        this question of what to do when a state statute conflicts with
it has met the required pleading standards for state consumer       Fed. R. Civ. P. 23, which governs class actions. Shady Grove
protection statutes. ECF No. 53, PageID.5989-91.                    Orthopedic Associates, P.A. v. Allstate Insurance Co., 559
                                                                    U.S. 393, 130 S.Ct. 1431, 176 L.Ed.2d 311 (2010); see In
Although each states’ consumer protection statutes are              re FCA Gearshift, 355 F. Supp. 3d at 599-600 (summarizing
different, the Court can resolve this claim because they all at a   Shady Grove decision). Our district, like many others, treats
minimum require deceptive conduct, reliance, and causation          Justice Stevens’ opinion in Shady Grove as controlling, which
to be pled with the same level of particularity required by Fed.    directs us to ask: is the state law substantive (in which case it
R. Civ. P. 9(b). See, e.g., Matanky, 370 F. Supp. 3d at 797.        will control) or procedural (in which case Fed. R. Civ. P. 23
GM does not allege that any state requires more than that. And      can supersede)?
the Court has already found these elements of Rule 9(b) to
be satisfied, see supra Section III.E.1, at least for fraudulent     *21 The Court is persuaded by Judge Roberts’ discussion
omission. See, e.g., ¶ 15, ECF No. 40, PageID.3398.                 in Matanky, finding that the bar on class actions in state
                                                                    consumer protection statutes like these is best understood
                                                                    as a substantive policy choice: these states do not want


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             21
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-2, PageID.3639 Filed 04/16/21 Page 23 of 30
Chapman v. General Motors LLC, --- F.Supp.3d ---- (2021)


consumer protection claims to be maintained as part of          406 F. Supp. 3d 618, 643 (E.D. Mich. 2019). But GM
class actions. This was a choice made not simply because        cites a subsequent Michigan Court of Appeals decision that
of procedural convenience, but for reasons relating to the      thoroughly reviews various state and federal laws related to
substantive nature of class action lawsuits. 370 F. Supp. 3d    automobile sales before deciding that automobile sales are
at 798-99; see also Delgado v. Ocwen Loan Servicing, LLC,       “specifically authorized” such that they qualify for the MCPA
No. 13CV4427NGGST, 2017 WL 5201079, at *10 (E.D.N.Y.            exception. Cyr v. Ford Motor Co., No. 345751, 2019 WL
Nov. 9, 2017). The Court will therefore dismiss Counts L.I      7206100, at *1-3 (Mich. Ct. App. Dec. 26, 2019).
(Georgia), T.I (Louisiana), PP.I (South Carolina), and RR.I
(Tennessee).                                                    Given the authority from a Michigan state court interpreting
                                                                this statute and finding the exception to apply to automobile
                                                                sales, the Court will dismiss Count X.I (Michigan).

5. Colorado's bar on class claims for money damages

Citing Colorado's consumer protection statute, GM argues        7. Class action notice requirement in Ohio's consumer
that it does not allow class claims for money damages. ECF      protection statute
No. 48, PageID.4955. The Court again references Judge
Roberts’ analysis in Matanky, which considers the same          The Ohio Consumer Sales Practices Act (OCSPA) has a
argument, and agrees with her conclusion that the plain         class action notice requirement: to bring a class action under
language of the statute does not allow class claims for money   the OCSPA, a plaintiff must base the action on a rule
damages. See 370 F. Supp. 3d at 799. Because Plaintiffs         promulgated by the Attorney General or on “an act or practice
are seeking monetary as well as injunctive relief, the Court    that was [previously] determined by a court to violate the
will dismiss Count G.I (Colorado) as a class claim seeking      OCSPA.” In re Porsche Cars N. Am., Inc., 880 F. Supp.
damages.                                                        2d 801, 868 (S.D. Ohio 2012). “[A] plaintiff must identify
                                                                in his or her complaint the rule or case” that satisfies this
                                                                notice requirement. Id. (emphasis added). GM alleges that
                                                                Plaintiffs have failed to meet this requirement. ECF No. 48,
6. Michigan's consumer protection statute exempts
                                                                PageID.4956.
automobile sales

Michigan's Consumer Protection Act (“MCPA”) contains a           *22 Though Plaintiffs point to such cases in their Response,
broad exception: it does not apply to any transactions or       ECF No. 53, PageID.5993, they do not identify them in the
conduct “specifically authorized under laws administered        SAC. The Court will therefore dismiss Count KK.I without
by a regulatory board or officer acting under statutory         prejudice.
authority of this state or the United States.” Mich. Comp.
Laws § 445.904(1). GM argues that because automobile
sales are regulated by the state, they qualify within that      8. North Carolina and Pennsylvania bar consumer
exception, and therefore Plaintiffs cannot bring claims under   protection claims solely for economic losses
this statute regarding trucks purchased in Michigan. ECF No.
48, PageID.4955-56.                                             GM alleges that the consumer protection statutes for these
                                                                states bar claims solely for economic losses. ECF No. 48,
The caselaw on this question has evolved over time. Judge       PageID.4956. Plaintiffs do not respond, which the Court
Roberts in Matanky found that automobile sales do fall          will take as a concession, and therefore Counts II.I (North
under the statutory exemption, because the sale of cars         Carolina) and NN.I (Pennsylvania) are dismissed.
is authorized and regulated by law in Michigan. 370 F.
Supp. 3d at 799. Judge Leitman in a following decision
considered this analysis but rejected it at the motion to
                                                                9. Louisiana Products Liability Act precludes consumer
dismiss stage, concluding that the party making the argument
                                                                protection claim
must specifically identify the federal or state laws that
qualify a given transaction for the exception. In re Gen.       GM alleges the Louisiana Products Liability Act is
Motors Air Conditioning Mktg. & Sales Practices Litig.,         the exclusive remedy in that state for claims against


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                        22
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-2, PageID.3640 Filed 04/16/21 Page 24 of 30
Chapman v. General Motors LLC, --- F.Supp.3d ---- (2021)


manufacturers, and therefore there can be no cause of action
under the Louisiana Unfair Trade Practices and Consumer
                                                                  13. Alabama and Pennsylvania Named Plaintiffs cannot
Protection Law as Plaintiffs currently allege. ECF No. 48,
                                                                  meet the requirements of state statutes
PageID.4956. Plaintiffs do not respond, which indicates a
concession of the claim, and therefore Count T.I is dismissed.    GM alleges that the consumer protection statutes in these
                                                                  states only cover claims for vehicles purchased “primarily
                                                                  for personal, family, or household use,” and that because
10. Claims under the California Unfair Competition Law            Plaintiffs Cappiello and Miller allege they used their trucks
(“UCL”) barred by adequate legal remedies                         for work purposes, these claims cannot proceed. ECF No. 48,
                                                                  PageID.4958. Plaintiffs do not respond, and such a failure
California's UCL only provides for restitution and injunctive     operates as a concession, so Counts C.I (Alabama) and NN.I
relief. A plaintiff pursuing a claim under it must establish      (Pennsylvania) will be dismissed.
that there is no adequate remedy at California law available,
such that equitable relief is the only option left. Philips v.
Ford Motor Co., No. 14-CV-02989-LHK, 2015 WL 4111448,
                                                                  14. Arkansas statute does not allow claims for “diminution
at *16 (N.D. Cal. July 7, 2015). GM argues that because
                                                                  of value”
other state law claims and an MMWA claim are available to
Plaintiffs, the UCL cause of action must be dismissed. ECF         *23 Under the Arkansas Deceptive Trade Practices Act
No. 48, PageID.4957.                                              (“DTPA”), a private right of action is only available when
                                                                  “actual damage or injury is sustained,” which occurs “when
Initially, the Court must allow this claim to survive as the      the product has actually malfunctioned or the defect has
law of the case because it was already decided on by Judge        manifested itself.” Wallis v. Ford Motor Co., 362 Ark. 317,
Tigar in In re CP4. 393 F. Supp. 3d 871, 882 (N.D. Cal.           328, 208 S.W.3d 153, 161 (2005). GM concedes this, and
2019) (declining “to bar ‘the pursuit of alternative remedies     merely argues that there is no Arkansas named plaintiff to
at the pleadings stage.’ ”). But the Court is also persuaded by   sustain this claim. ECF No. 48, PageID.4958. But given that
this reasoning: the UCL claim is essentially a pleading in the    the claim is brought on behalf of potential class members,
alternative, and it would be premature to dismiss it now.         who may very well have suffered “actual damage or injury”
                                                                  as required by the statute, it would be premature to dismiss it
                                                                  at this stage. See, e.g., Burns v. Toyota Motor Sales, U.S.A.,
11. Louisiana, North Dakota, and Oklahoma do not allow            Inc., No. 2:14-CV-02208, 2016 WL 128544, at *3 (W.D. Ark.
claims for injunctive relief                                      Jan. 12, 2016) (finding a cause of action under the ADTPA at
                                                                  the summary judgment stage when plaintiff's car rusted). The
GM alleges that the consumer protection statutes in these         Court declines to dismiss the Arkansas consumer protection
states do not allow claims for injunctive relief. ECF No. 48,     claim on this ground.
PageID.4957. Plaintiffs do not respond, which the Court will
take as a concession, and therefore Counts T.I (Louisiana),
JJ.I (North Dakota), and LL.I (Oklahoma) will be dismissed.
                                                                  15. Claims in certain states are time-barred

                                                                  Lastly, GM argues that Plaintiffs’ claims in Alabama
12. Sufficient allegations to show injury                         (McCormick), Michigan (Recchia), and Oklahoma
                                                                  (Egelberry) are time-barred. ECF No. 48, PageID.4959.
GM again argues that those Plaintiffs who have not suffered a     Plaintiffs do not argue that the claims are timely under
catastrophic failure have not experienced an injury sufficient    the relevant state statutes. Rather, they argue that the
to invoke the protection of any state consumer protection         claims should be equitably tolled because of GM's “active
statutes. As already discussed supra Section III.A.3, the Court   concealment” and these plaintiffs’ inability to recognize this
recognizes overpayment at the point-of-sale as an injury. The     defect on their own. ECF No. 53, PageID.5995. They say
Court therefore declines to dismiss any consumer protection       they allege active concealment through GM's actions such as:
counts on this ground.                                            continued lack of disclosure and concealment of the fact that
                                                                  class vehicles can experience these failures,¶ 250; failure to


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           23
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-2, PageID.3641 Filed 04/16/21 Page 25 of 30
Chapman v. General Motors LLC, --- F.Supp.3d ---- (2021)


issue a recall, despite the issuance of internal service bulletins,   not available because plaintiffs purchased their vehicles from
¶ 216-17; and creation of a licensing scheme to sell premium          third parties and conferred no benefit directly on GM; and, UE
diesel fuel, with greater lubricity, so as to be more compatible      claims cannot move forward if Plaintiffs do not adequately
with the CP4 pumps, ¶ 147. SAC, ECF No. 40.                           plead fraudulent conduct under Fed. R. Civ. P. 9(b). ECF
                                                                      No. 48, PageID.4961-62. Plaintiffs reply generally that it is
While these arguments are similar to Plaintiffs’ invocation           inappropriate to dismiss this claim at this stage, given that it
of equitable tolling due to “affirmative concealment” in the          is a pleading in the alternative. ECF No. 53, PageID.6009-11.
implied warranty context, see supra Section III.B.5, based on
a review of relevant cases from each state the threshold for          This Court considered in-depth a similar set of arguments in
successfully pleading “active concealment” in the context of          Raymo and does not see any distinguishing factors in this case
state consumer protection statutes seems to be lower. See In          that would require a different result. 475 F. Supp. 3d 680,
re: Takata Airbag Prod. Liab. Litig., No. 14-24009-CV, 2016           709-11 (E.D. Mich. 2020) (collecting cases regarding state
WL 6072406, at *12 (S.D. Fla. Oct. 14, 2016) (Alabama law)            law UE pleading standards). For any state that recognizes
(finding that a defendant's “active concealment of the true           the cause of action, “[t]he typical elements of a state-law
nature of the defect” can be sufficient to toll the statute of        claim for unjust enrichment are: (1) the plaintiff conferred a
limitations); Gomba Music, Inc. v. Avant, 62 F. Supp. 3d 632,         benefit upon the defendant; (2) the defendant accepted the
648-49 (E.D. Mich. 2014) (applying Michigan's fraudulent              benefit; and (3) injustice would occur if the defendant did
concealment statute to find that an allegation of “active             not pay the plaintiff for the value of the benefit.” Id. at 709.
conspiracy to conceal” was sufficient to allow equitable              Here, Plaintiffs broadly allege that GM induced them to pay a
tolling, at least at the motion to dismiss stage); Masquat v.         premium for vehicles that did not perform as advertised, and
DaimlerChrysler Corp., 2008 OK 67, ¶ 18, 195 P.3d 48,                 that indeed are unsafe to drive, and has since then unjustly
54 (Oklahoma law) (finding that “when there is something              retained that benefit. The Court declines to dismiss any unjust
more than mere failure to disclose, when there is some actual         enrichment claims at this stage.
artifice or some affirmative act of concealment,” a statute of
limitations can be equitably tolled).
                                                                         H. Class allegations
The distinction between “affirmative concealment” and                 GM makes two arguments as to why the Court should strike
“active concealment” may seem semantic. But the Court finds           Plaintiffs’ class allegations. Because, as explained below, the
it significant that cases discussing affirmative concealment          Court does not find either persuasive, the motion to strike
generally list elements that must be satisfied, akin to the           the class allegations is denied. Class certification will be
elements for showing affirmative fraudulent concealment.              addressed at a later date on an appropriate motion.
By contrast, cases discussing active concealment use more
general language, as quoted above. Additionally, at least
one other court found the type of activity Plaintiffs allege,         1. Statutory requirements for a class action under the
combined with the “hidden” and complex nature of the                  MMWA
fuel pump defect, to be sufficient to allege the elements
of equitable tolling in the consumer protection context. See          GM argues that because the MMWA has a statutory
Click, 2020 WL 3118577, at *14. The Court therefore declines          requirement of 100 named plaintiffs for a class action, the
to dismiss the Alabama, Michigan, and Oklahoma consumer               Court cannot have jurisdiction over an MMWA class claim
protection claims on this ground.                                     in this case. ECF No. 48, PageID.4962. Plaintiffs counter
                                                                      that 100 named plaintiffs are not required because the Class
                                                                      Action Fairness Act (“CAFA”) provides an alternate basis for
   G. Unjust enrichment                                               jurisdiction. ECF No. 53, PageID.6012-13.
 *24 Plaintiffs bring unjust enrichment (“UE”) claims in 14
states. GM does not challenge the claims in any particular            The MMWA does require 100 named plaintiffs for a class
state or allege that any claims are brought in states that do         action. 15 U.S.C. § 2310(d)(3)(C). CAFA requires that (1) at
not recognize the cause of action. Rather, it indicates that          least one class member have diversity of citizenship from one
all the UE claims should fail for a number of reasons: UE             defendant, (2) there are more than 100 class members, and
is not available when there is an express contract; UE is             (3) the aggregate amount in controversy exceeds $5 million.
not available when there is adequate legal remedy; UE is


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               24
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-2, PageID.3642 Filed 04/16/21 Page 26 of 30
Chapman v. General Motors LLC, --- F.Supp.3d ---- (2021)


28 U.S.C. § 1332(d)(2). Defendant does not contest that            providing an alternative basis for jurisdiction, not “replacing”
Plaintiffs do meet CAFA requirements. Tr. 1/29/21, 34:11-13,       or superseding the MMWA requirements as Floyd would
PageID.7090.                                                       characterize it.

When bringing a class action with an MMWA claim, must
the class action requirements of the MMWA be met where
                                                                   2. Requirements of Fed. R. Civ. P. 23
the requirements for CAFA are fully established? Two circuits
have addressed this question. Compare Kuns v. Ford Motor           GM also alleges that Plaintiffs cannot show their claims meet
Co., 543 F. App'x 572, 574 (6th Cir. 2013) (determining            the requirements of a class action, citing deficiencies relating
that CAFA was meant to create another avenue for federal           to commonality, predominance, and superiority. Defendant is
court jurisdiction, and that “CAFA effectively supercedes the      essentially asking the Court to rule on the propriety of the
MMWA's more stringent jurisdictional requirements”) with           proposed class at this stage. ECF No. 48, PageID.4962-65.
Floyd v. Am. Honda Motor Co., 966 F.3d 1027, 1034 (9th Cir.        Plaintiffs reply that class claims should not be ruled on until
2020) (finding that “[t]he text is clear that a requirement for    the class certification or summary judgment stage, when there
an MMWA class action in federal court is at least one hundred      is a fuller record. ECF No. 53, PageID.6013-15.
named plaintiffs” and that having diversity jurisdiction under
CAFA cannot replace the jurisdiction requirements in the           It is true that the Court is not required to wait until the
MMWA).                                                             class certification stage to rule on this question. Fed. R. Civ.
                                                                   P. 23(c)(1)(A). But construing the facts in Plaintiffs’ favor,
The Court will follow Kuns. As a preliminary matter, this is a     it is not a foregone conclusion that they will be unable to
Sixth Circuit decision, and though unpublished it is authority     meet class certification requirements after discovery. They
the Court would be inclined to follow over an out-of-circuit       allege the same central defect on GM's part and cite the
case. But the Court is also persuaded by the reasoning in          same marketing and advertising materials as supporting their
Kuns. Specifically, Floyd does not wrestle with the fact that      fraud claims. These facts distinguish this case from Pilgrim,
the MMWA defines two categories of courts with jurisdiction        where the Sixth Circuit upheld denial of class certification
over MMWA claims. An MMWA action can be brought:                   at the motion to dismiss stage because the Plaintiffs alleged
“(A) in any court of competent jurisdiction in any State or        fundamentally different conduct in each of the states where
the District of Columbia; or (B) in an appropriate district        they were bringing state-specific claims. Pilgrim v. Universal
court of the United States, subject to paragraph (3) of this       Health Card, LLC, 660 F.3d 943, 947 (6th Cir. 2011) (noting
subsection.” 15 U.S.C. § 2310(d)(1). Paragraph (3) contains        that the “program did not operate the same way in every State
the requirement of 100 named plaintiffs; therefore, relying        and the plaintiffs suffered distinct injuries as a result” and that
solely on the text of the statute, that requirement only applies   no amount of discovery would save the class allegations). See
to class actions brought under (B).                                also Francis, ––– F.Supp.3d at ––––, 2020 WL 7042935 at
                                                                   *23 (declining to rule on class certification at the motion to
 *25 By contrast, the language of (A), “any court of               dismiss stage because it was “procedurally premature”).
competent jurisdiction,” is broad—there is no indication
that it is restricted to only state courts, or conversely that     For these reasons, the Court declines to strike the class
federal courts are excluded. Therefore, if a district court        allegations at this stage.
had jurisdiction over an MMWA claim through CAFA, it
would meet the requirements of (A), and the 100 named
plaintiffs requirement would not apply. See also Barclay v.          I. Outstanding motions
ICON Health & Fitness, Inc., No. 19-CV-2970 (ECT/DTS),
2020 WL 6083704, at *7 (D. Minn. Oct. 15, 2020) (collecting        1. Motions related to supplemental briefing (ECF Nos. 68,
district court cases coming to the same conclusion as Kuns).       69, 72, 74, 75)

CAFA was created to expand litigants’ ability to access            At oral argument, the Court asked for supplemental briefing
class actions as long as particular conditions were met.           related to (1) the duty to disclose in a named set of states,
For that reason, when CAFA and the MMWA interact, the              (2) equitable tolling regarding the IWM as to several specific
Court finds it more appropriate to understand CAFA as              Plaintiffs, and (3) the issue of affirmative concealment. Tr.



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              25
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-2, PageID.3643 Filed 04/16/21 Page 27 of 30
Chapman v. General Motors LLC, --- F.Supp.3d ---- (2021)


1/29/21, 81:8-82:11, PageID.7137-38. GM subsequently filed         remedy, and that the Court has discretion to consider these
a supplemental brief. ECF No. 67. Plaintiffs filed a motion        materials. ECF No. 74-1, PageID.7701.
to seal their supplemental brief and the brief itself. ECF Nos.
68, 69. Plaintiffs’ brief addresses the three questions posed      In evaluating a motion to dismiss, the Court is limited to “the
by the Court, and also includes argument relating to GM's          Complaint and any exhibits attached thereto, public records,
knowledge of the defect, accompanied by six exhibits. GM           items appearing in the record of the case and exhibits attached
filed a motion to strike the brief. ECF No. 72. Because there      to defendant's motion to dismiss so long as they are referred
are several docket entries, some captioned as motions and          to in the Complaint and are central to the claims contained
some not, that contain duplicative sets of material,23 the Court   therein.” Gomba Music, 62 F. Supp. 3d at 636 (quoting
will briefly outline what is included in each for clarity:         Bassett v. NCAA, 528 F.3d 426, 430 (6th Cir. 2008)). If the
                                                                   Court considers any materials beyond the pleadings and these
   *26 • ECF No. 68: Plaintiffs’ Motion for Leave                  limited exceptions, it must convert the motion to dismiss into
    to File Under Seal (PageID.7238-42), Plaintiffs’               a motion for summary judgment and evaluate it accordingly.
    Supplemental Brief (redacted) (Ex. 1, PageID.                  Fed. R. Civ. P. 12(d).
    7248-7259), Exs. 2-7 (redacted).
                                                                   To be clear, while the Court admitted it was “interested” in
  • ECF No. 69: Same as ECF No. 68, sealed and unredacted.         knowing whether Plaintiffs had uncovered other evidence of
                                                                   GM's knowledge, it did not request that such factual material
  • ECF No. 70: Plaintiffs’ Supplemental Brief (redacted)
                                                                   be filed, instead reminding counsel that “this isn't some kind
     (PageID.7366-77), case chart with supplemental
                                                                   of Congressional hearing.” See Tr. 1/29/21 at 44:2-8, ECF
     authorities (Ex. 1, PageID.7382-87), Exs. 2-7 (redacted).
                                                                   No. 66, PageID.7100. The Court did not request supplemental
  • ECF No. 71: Same materials as ECF No. 70, sealed and           legal argument or supplemental factual materials regarding
     unredacted.                                                   GM's knowledge of the defect. None of the exhibits Plaintiffs
                                                                   seek to introduce are public records or items specifically
  • ECF No. 72: GM's Motion to Strike.                             referred to in the Complaint. And they do much more than
                                                                   “fill in the contours and details” of the Complaint, which
  • ECF No. 73: GM's Response to Plaintiffs’
                                                                   the Sixth Circuit has allowed—they present completely new
    Supplemental Brief.
                                                                   information relating to whether and when GM had knowledge
  • ECF No. 74: Plaintiffs’ Motion for Leave to File Under         of the alleged defect. Armengau v. Cline, 7 F. App'x 336, 344
     Seal (PageID.7692-94) and Response to Motion to               (6th Cir. 2001) (quoting Yeary v. Goodwill Indus.-Knoxville,
     Strike (Ex. 1, PageID. 7698-7707).                            Inc., 107 F.3d 443, 445 (6th Cir. 1997)).

  • ECF No. 75: Same materials as ECF No. 74, sealed and            *27 In their Response, Plaintiffs suggest they are submitting
     unredacted.                                                   these documents because they are “directly responsive to
                                                                   the Court's inquiries,” and because the Court “expressed
  • ECF No. 76: Response to Motion to Strike (redacted).           an interest in viewing certain documents referenced by
                                                                   Plaintiffs’ counsel during the Hearing,” but inquiries in the
  • ECF No. 77: Same as ECF No. 76, sealed and unredacted.
                                                                   context of a hearing are not invitations to submit new records
                                                                   and evidence at the motion to dismiss stage in the absence of
GM essentially asks the Court to strike Section III of
                                                                   some explicit instruction to do so. ECF No. 76, PageID.7732.
Plaintiffs’ supplemental briefing (titled “GM's Knowledge
                                                                   The Court made specific requests for supplemental briefing,
of the Defect”) as well as the exhibits that it references.
                                                                   and it did not ask Plaintiffs to present additional evidence or
ECF No. 72, PageID.7496. It argues that this section of
the brief and these exhibits contain information that goes         present factual material outside the record.24
beyond the Court's request for supplemental briefing and
seeks to improperly introduce new factual allegations, and         The Court may not consider the addition of numerous
therefore this information should not properly be before the       exhibits offered by Plaintiffs that fundamentally seek to also
Court to consider in evaluating its Motion to Dismiss. Id. at      supplement their factual allegations with information outside
PageID.7495-96. Plaintiffs respond that striking is an extreme     the pleadings. The Court understands that these materials
                                                                   have been produced as a part of discovery in Click, and



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           26
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-2, PageID.3644 Filed 04/16/21 Page 28 of 30
Chapman v. General Motors LLC, --- F.Supp.3d ---- (2021)


                                                                  otherwise communicated with the Court in any way, making it
that the Parties have agreed they can be properly used in
                                                                  difficult to determine what reasons are motivating his lack of
connection with this case. ECF No. 74-1, PageID.7700. As
                                                                  response. ECF Nos. 41, 42. GM will certainly be prejudiced
such, they may be incorporated by Plaintiffs in relevant future
                                                                  if, after the entry of this order, it is forced to re-litigate these
motions practice, but the Court will not and does not consider
                                                                  claims as to Plaintiff Tirozzi alone. The Order granting leave
them now in any way.
                                                                  to withdraw did not specifically warn him that he could be
                                                                  dismissed for failure to find a new attorney. But because this
For the reasons suggested above, the Court will grant the
                                                                  is a class action, he cannot remain in the case as a named
Motion to Strike (ECF No. 72) and strike all copies of
the referenced material on the docket. Accordingly, the           plaintiff without an attorney. Ziegler v. Michigan, 90 Fed.
Court orders Plaintiffs to file on the docket a copy of their     App'x 808, 810 (6th Cir. 2004). “Less drastic” sanctions do
supplemental briefing with Section III and Exhibits 2-7           not therefore seem to be an option. The Court will grant the
removed. The motions to seal are denied as moot (ECF Nos.         motion to dismiss Plaintiff Tirozzi, with the understanding
68, 69, 74, and 75). Though it was necessary to review the        that his claims may live on inasmuch as he would be a member
stricken materials and exhibits in order to rule on the Motion    of Plaintiffs’ putative class.
to Strike, as stated the Court did not consider them in any way
in conducting its analysis or decision-making regarding the
Motion to Dismiss, and those materials have no bearing on         CONCLUSION
its conclusions.
                                                                  The Motion to Dismiss (ECF No. 48) is GRANTED IN
                                                                  PART and DENIED IN PART. Of the total of 114 claims,
                                                                  20 will be dismissed with prejudice, 1 is dismissed without
2. Motions related to Plaintiff Gary Goodwin (ECF Nos.
                                                                  prejudice, and 93 survive. For convenience, the Court attaches
52, 62)
                                                                  a Table of Claims containing a breakdown of the claims that
As the parties have stipulated to the voluntary dismissal of      survive and those that are dismissed. The Table of Claims is
Plaintiff Gary Goodwin (ECF No. 63), the Court will deny          hereby incorporated in this Order by reference and specifies
these motions (ECF Nos. 52, 62) as moot.                          according to the Count numbers in the SAC which claims
                                                                  remain and which are being dismissed.

                                                                  The Motion to Strike (ECF No. 72) is GRANTED, and the
3. Defendant's Motion to Dismiss Brandon Tirozzi for              Clerk is instructed TO STRIKE ECF Nos. 68, 69, 70, 71,
Failure to Prosecute (ECF No. 78)                                 74, 75, 76, and 77 from the docket. The Motions to Seal
                                                                  (ECF Nos. 68, 69, 74, 75) are DENIED as moot because the
GM filed a motion to dismiss Plaintiff Brandon Tirozzi
                                                                  materials will no longer be part of the docket. Plaintiffs are
for failure to prosecute. Plaintiffs have not responded. The
                                                                  ordered to file a copy of their supplemental briefing with the
Court is authorized to dismiss a case if a plaintiff fails to
                                                                  stricken materials removed on the docket, and clearly label it
comply with a court order. Fed. R. Civ. P. 41(b). “When
                                                                  to indicate what is included.
contemplating dismissal of an action under Rule 41(b), a court
will consider: (1) whether the party's failure to cooperate
                                                                  The motions related to Plaintiff Gary Goodwin (ECF Nos. 52,
is due to willfulness, bad faith, or fault; (2) whether the
                                                                  62) are DENIED as moot. The Motion to Dismiss Plaintiff
adversary was prejudiced by the dilatory conduct of the party;
                                                                  Brandon Tirozzi (ECF No. 78) is GRANTED and he is
(3) whether the dismissed party was warned that failure to
                                                                  DISMISSED WITH PREJUDICE from this action.
cooperate could lead to dismissal; and (4) whether less drastic
sanctions were imposed or considered before dismissal was
                                                                  SO ORDERED, this 31st day of March, 2021.
ordered.” Berry v. Cent. Michigan Univ., No. 2:19-CV-10306-
TGB, 2019 WL 7293374, at *2 (E.D. Mich. Dec. 30, 2019)
(citing Mulbah v. Detroit Bd. of Educ., 261 F.3d 586, 589 (6th    All Citations
Cir. 2001)).
                                                                  --- F.Supp.3d ----, 2021 WL 1286612
 *28 After being appropriately served, Plaintiff Tirozzi has
not responded to the Court's Order to obtain counsel, or


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               27
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-2, PageID.3645 Filed 04/16/21 Page 29 of 30
Chapman v. General Motors LLC, --- F.Supp.3d ---- (2021)




Footnotes
1     In order to comply with our environmental regulations, diesel fuel in the U.S. is refined through a process called
      hydrodesulfurization. This process removes sulfur as well as a variety of other nitrogen and oxygen compounds, the latter
      of which are important to making diesel fuel lubricious. ¶ 149, ECF No. 40, PageID.3491.
2     Parties are bringing claims under Texas state law in a separate action that they have chosen not to consolidate in this
      Court. See Click v. Gen. Motors LLC, No. 2:18-CV-455, 2020 WL 3118577 (S.D. Tex. Mar. 27, 2020). Texas is included,
      however, in the federal Magnuson-Moss Warranty Act claim.
3     Defendants rely on Matanky, which is distinguishable. There, the Court found no standing to seek injunctive relief under
      a statute that was specifically addressing injury due to “deceptive trade practices”—after having already purchased the
      product at issue, “deceptive trade practices” could not cause future harm. 370 F. Supp. 3d at 801-82.
4     From the Court's review of the SAC, it would appear that Plaintiff Recchia could also be included in this group.
5     There are no IWM claims for AZ, CT, GA, ID, IA, KY, and WI.
6     Counts C.II (AL), K.III (FL), O.II (IL), HH.III (NY), and RR.II (TN) (lack of privity); X.II (MI) (lack of notice); O.II (IL), X.II
      (MI), and UU.II (VA) (time-barred).
7     Plaintiffs also cite litigation in other courts dealing with the same defect at issue here where IWM claims were allowed
      to move forward at this stage. See In re Gen. Motors LLC CP4 Fuel Pump Litig., 393 F. Supp. 3d 871, 883 (N.D. Cal.
      2019); Click, 2020 WL 3118577, at *11. The Court is not bound by these opinions on this issue but finds their reasoning
      to also support this outcome.
8     The Court also notes that as to any California-law claims, the holdings of In re CP4 are arguably binding on this Court
      as the law of the case because it has been consolidated with the instant action.
9     The numbers in parentheses indicate the number of plaintiffs who have claims from that state.
10    All citations are to the SAC, ECF No. 40.
11    There is authority on both sides of this issue. Compare City of Wyoming v. Procter & Gamble Co., 210 F. Supp. 3d 1137,
      1158 (D. Minn. 2016) (“Defendants have been locked in litigation ... in courts all across the country; it could hardly be said
      that Plaintiffs’ complaint was the first time Defendants received notice of the kind and type of claims raised by Plaintiffs.”)
      with Schmidt v. Ford Motor Co., 972 F. Supp. 2d 712, 718 (E.D. Pa. 2013) (“actual or constructive notice of the defect
      on the part of the manufacturer is irrelevant; the plaintiff must provide notification independently.”). The Court finds that
      this exemption to pre-suit notice cannot therefore be applied broadly to all Plaintiffs in a case: whether it is available
      depends on the relevant state law.
12    This four-year statute of limitations derives from UCC § 2-725. Although the Uniform Commercial Code has not been
      universally adopted, Plaintiffs do not dispute that it applies to all of the Plaintiffs identified by GM here.
13    “The discovery rule postpones accrual of a cause of action until the plaintiff discovers, or has reason to discover, the
      cause of action.” In re CP4, 393 F. Supp. 3d at 884 (quoting Philips v. Ford Motor Co., No. 14-CV-02989-LHK, 2015 WL
      4111448, at *7 (N.D. Cal. July 7, 2015)).
14    Again, the Court finds this conclusion is the law of the case based on the previous opinion.
15    Count II is dismissed as to OH, NJ, and SC (failure to allege duty to disclose), CA, MI, and NH (barred by economic loss
      doctrine), and LA, MS, TN, and OR (preempted by state statute).
16    The Court has only relied on the portions of the NHTSA safety investigation included in the SAC by Plaintiffs, but the
      Office of Defects Investigation (“ODI”) Resume for the investigation confirms it was opened on February 7, 2011. See
      ODI Resume EA 11-003 (March 26, 2021), https://perma.cc/4CWN-L5VE.
17    Some other sources of knowledge cited by Plaintiffs—complaints posted on online forums, consumer complaints filed with
      the NHTSA, an uptick in warranty claims, and an internal service bulletin issued in 2014—are also part of the data that
      was available to GM, but their impact is a closer call. Defendant GM argued that the number of complaints cited is quite
      small in the context of GM's overall production volume. Tr. 1/29/21, 28:11-21, PageID.7084. But Plaintiffs reasonably
      allege that auto manufacturers “watch year-on-year failure data closely” to effectively react to problems. ECF No. 53,
      PageID.5979. Having already decided that Plaintiffs have sufficiently alleged knowledge through other materials, and
      lacking contextual information to properly gauge the additive value of these other allegations, the Court will not determine
      whether these sources on their own would be enough to establish knowledge. They were part of the available information
      that should have alerted GM to problems with the CP4 pump and may become more relevant with the addition of more
      context through discovery in determining exactly when GM developed knowledge regarding the defect.
18    GM argues that parts are custom-made for various manufacturers, and therefore the CP4 pump made for Volkswagen
      and Audi is not necessarily exactly the same as the one made for GM. Tr. 1/29/21, 73:2-6, PageID.7129. But at this


              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                   28
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-2, PageID.3646 Filed 04/16/21 Page 30 of 30
Chapman v. General Motors LLC, --- F.Supp.3d ---- (2021)


      stage Plaintiffs plausibly allege that it was the same pump. Id. at 47:4-8, PageID.7103. Even if there could have been
      customizations made for GM, taking the SAC in the light most favorable to Plaintiffs, the fact that it has the same name
      (CP4) and the same manufacturer (Bosch) plausibly indicates that it is the same or a substantially similar pump.
19    Plaintiffs cite some studies and academic reports from as far back as 2002, presumably to show that knowledge about
      the defects in this pump and its relationship with dry diesel were commonly understood in the automotive industry. See
      generally SAC ¶¶ 150, 154-56. But the Court does not find these studies alone to support Plaintiffs’ allegations knowledge
      of this defect—which involves both the nature of dry diesel and its effects on the CP4 pump—at the time they were
      published.
20    The only Plaintiff whose claim would be affected by a February 2011 cut-off is Bruce Dawson, who purchased one of
      his vehicles in October 2010. But the Court declines to dismiss his claim at this time given the uncertainty regarding the
      exact starting point of knowledge.
21    CA, FL, KY, MD, ME, MI, MN, MO, NH, NJ, NY, NC, PA, and SC.
22    D.I (AK), L.I (GA), T.I (LA), PP.I (SC), RR.I (TN), G.I (CO) as a class claim seeking damages, X.I (MI), KK.I (OH), II.I
      (NC), NN.I (PA), JJ.I (ND) as related to injunctive relief, LL.I (OK) as related to injunctive relief), and C.I (AL).
23    The Court would direct Plaintiffs to L.R. 5.3(b)(3) for future such filings—it is unclear why so many different combinations
      of the documents were submitted.
24    Specifically, the Court said that “I did have some questions and I asked some questions about the duty to disclose ... it
      would still be helpful to me for the plaintiffs to address what authority they have regarding the law on duty to disclose for
      these states: Michigan, Nevada, New York, Ohio, New Jersey, Maine and South Carolina ... that was not entirely clear
      from reviewing the briefs about the law in those states.... The other issue had to do with this question about equitable
      tolling and statute of limitations regarding the implied warranty of merchantability.... [T]he question is what authority is
      there that they—those three can satisfy the pre-suit notice so that it would toll the statute when they never brought the
      vehicles to the dealer? And related to that ... we talked about affirmative concealment and whether that tolls the statute ...
      how is that different, if it does differ in any way, from fraudulent concealment. I think I'd like you to discuss that as well.”
      Tr. 1/29/21, 81:10-82:11, PageID.7137-38.


End of Document                                                        © 2021 Thomson Reuters. No claim to original U.S.
                                                                                                   Government Works.




              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                29
